Exhibit 10.1
AGREEMENT OF LEASE
Landmark Towers
Saint Paul, Minnesota
     THIS AGREEMENT OF LEASE (this “Lease”) is made and entered into effective
as of __________________________, 2011 (the “Effective Date”) by and between
A.CUSENZA-LANDMARK TOWERS LLC, INEICHEN-LANDMARK TOWERS LLC, PLASTIC-LANDMARK
TOWERS LLC, CATTANEO-LANDMARK TOWERS LLC, DND-LANDMARK TOWERS LLC,
CHAIKIN-LANDMARK TOWERS LLC, HOWELLS-LANDMARK TOWERS LLC, GARCIA-LANDMARK TOWERS
LLC, KARLESKINT-LANDMARK TOWERS LLC, USALIS-LANDMARK TOWERS LLC,
CUSENZA-LANDMARK TOWERS LLC, SENSENBAUGH-LANDMARK TOWERS LLC, PAREDERO-LANDMARK
TOWERS LLC, BAINTER-LANDMARK TOWERS LLC, SMG-LANDMARK TOWERS LLC, L.
O’DONNELL-LANDMARK TOWERS LLC, M. O’DONNELL-LANDMARK TOWERS LLC,
PILLSBURY-LANDMARK TOWERS LLC, BARRY-LANDMARK TOWERS LLC, R&R-LANDMARK TOWERS
LLC, SHARP-LANDMARK TOWERS LLC, ETZEL-LANDMARK TOWERS LLC, MAXWELL-LANDMARK
TOWERS LLC, VENTURI-LANDMARK TOWERS LLC, BRUNDIDGE-LANDMARK TOWERS LLC,
SGB-LANDMARK TOWERS LLC, EDWARDS-LANDMARK TOWERS LLC, AND BSITES-LANDMARK TOWERS
LLC, each a Delaware limited liability company (“Landlord”), their successors
and assigns, acting by and through TNPPM LANDMARK, LLC (“Agent” for Landlord),
wholly-owned by TNP Property Manager, LLC and GREEN TREE SERVICING LLC, a
Delaware limited liability company (“Tenant”).
     WHEREAS, a twenty-five story building has been constructed upon certain
real estate located in downtown Saint Paul, Ramsey County, Minnesota, at 345 St.
Peter Street, known as the Landmark Towers (the “Building”). Pursuant to the
Amhoist/Park Towers/Ramp Condominium Declaration (the “Master Condominium
Declaration”), such real estate was subjected to the provisions of the Uniform
Condominium Act as adopted in Minnesota, thereby creating a condominium (the
“Master Condominium”) of three units; Unit 1, the Ramp Condominium, including
the parking ramp (the “Ramp Condominium”); Unit 2, the Amhoist Tower
Condominium, which includes office/commercial units (the “Landmark Towers
Condominium”); and Unit 3, the Park Towers Condominium, which includes seventeen
residential units and ten office/commercial units (the “Park Towers
Condominium”). Landlord owns certain units of the Landmark Towers Condominium
and the Park Towers Condominium, including the Premises (collectively, the
“Project”).
     WHEREAS, each of the three units of the Master Condominium are, in turn,
subject to the provisions of such Uniform Condominium Act pursuant to the terms
of the Ramp Condominium Declaration, the Amhoist Tower Condominium Declaration
(referred to below as the “Landmark Towers Condominium Declaration”) and the
Park Towers Condominium Declaration.
     WHEREAS, Landlord desires to lease to Tenant the portion of the Landmark
Towers Condominium hereinafter described, and Tenant desires to lease the same
from Landlord.
     NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
     1. PREMISES. Landlord leases to Tenant, and Tenant rents from Landlord,
those certain suites located in the Landmark Towers Condominium described and
shown on the attached Exhibit A, consisting of a total of approximately 112,560
rentable square feet (as defined herein). Said portion of the Landmark Towers
Condominium is collectively referred to herein as the “Premises”. The
approximately

1



--------------------------------------------------------------------------------



 



11,597 rentable square feet portion of the Premises located on the tenth (10th)
floor of the Building is hereinafter referred to as the “10th Floor Premises”.
     2. TERM. The initial term (“Lease Term” or “Term”) of this Lease shall be
for a period of seventy-eight (78) months and shall commence on July 1, 2011 and
expire on December 31, 2017 (the “Expiration Date”).
     3. BASE RENT. Tenant shall pay to Landlord, during the initial Lease Term,
at the address designated in this Lease for service of Notice upon Landlord, or
at such other place as Landlord may designate in writing to Tenant, as monthly
base rent (“Rent”), exclusive of any other charge to be paid by Tenant, in
consecutive monthly installments, in advance, without any deduction or setoff
whatsoever, on the first day of each calendar month throughout the Term of the
Lease and pro-rata for any partial month during the Lease Term, the following:

                                                      Annual                
Total   Base Rent                 Square   per Square   # of   Monthly Base  
Base Rent for     Feet   Foot   months   Rent   Period
Months 1 - 6
    100,963       9.50       6     $ 79,929.04     $ 479,574.25  
Months 7-18
    100,963       9.75       12     $ 82,032.44     $ 984,389.25  
Months 19-30
    100,963       10.00       12     $ 84,135.83     $ 1,009,630.00  
Months 31-42
    100,963       10.25       12     $ 86,239.23     $ 1,034,870.70  
Months 43-54
    100,963       10.50       12     $ 88,342.63     $ 1,060,111.50  
Months 55-66
    100,963       10.75       12     $ 90,446.02     $ 1,085,352.20  
Months 67-78
    100,963       11.00       12     $ 92,549.42     $ 1,110,593.00  

     In addition to the above amounts, Tenant shall pay monthly Base Rent during
the Term for the 10th Floor Premises according to the schedule and at the Annual
Base rent per square foot amounts appearing in the table above, beginning upon
the earlier to occur of: (i) November 1, 2011, or (ii) upon the date in which
the certificate of occupancy for the 10th Floor Premises is issued by the
applicable governmental authority following the substantial completion of the
Improvements described in Exhibit C hereto.
     4. USE OF PREMISES. a. Tenant’s Use. Tenant, its parents, subsidiaries,
affiliates and related entities, but no other person or entity, shall use the
Premises for general office purposes only and for no other purpose.
Notwithstanding the foregoing, Tenant shall be allowed to operate the existing
lunchroom located on the Sixth Floor of the Building, subject to Tenant’s
compliance with all conditions set forth in this Section specifically and the
Lease in general. The lunchroom shall be used exclusively for Tenant’s
employees, but shall not be operated as a retail establishment open to the

 



--------------------------------------------------------------------------------



 



general public. Tenant shall not use or occupy the Premises in violation of law
or any covenant, condition or restriction affecting the Building or Project or
the Certificate of Occupancy issued for the Premises, Building or Project, and
shall, upon notice from Landlord, immediately discontinue any use of the
Premises which is declared by any governmental authority having jurisdiction to
be a violation of law or any such Certificate of Occupancy, Tenant, at Tenant’s
own cost and expense, shall comply with all laws, ordinances, regulations, rules
and/or any directives of any governmental agencies or authorities having
jurisdiction which shall, by reason of the nature of Tenant’s use or occupancy
of the Premises, impose any duty upon Tenant or Landlord with respect to the
Premises or its use or occupation, including obtaining all licenses and permits
required for the operation of Tenant’s business and which are not related to the
operation of the Building. A judgment of any court of competent jurisdiction or
the admission by Tenant in any action or proceeding against Tenant that Tenant
has violated any such laws, ordinances, regulations, rules and/or directives in
the use of the Premises shall be deemed to be a conclusive determination of that
fact as between Landlord and Tenant. Tenant shall not do or permit to be done
anything which will invalidate or increase the cost of any fire, extended
coverage or other insurance policy covering the Building or Project and/or
property located therein, and shall comply with all rules, orders, regulations,
requirements and recommendations of the Insurance Services Office or any other
organization performing a similar function. Tenant shall, within ten (10) days
after written demand therefor, reimburse Landlord for any additional premium
charged for such policy by reason of Tenant’s failure to comply with the
provisions of this Section. Tenant shall not do or permit anything to be done in
or about the Premises which will in any way obstruct or interfere with the
rights of other tenants or occupants of the Building or Project, or injure or
annoy them, including causing excessive noise, odors, or blocking or obstructing
sidewalks, or entrances, or use or allow the Premises to be used for any immoral
or unlawful purpose, nor shall Tenant cause, maintain or permit any nuisance in,
on or about the Premises. Tenant shall not commit or suffer to be committed any
waste in or upon the Premises. Tenant shall not place a load upon the Premises
exceeding the average pounds of live load per square foot of floor area
specified for the Building by Landlord’s architect, with the partitions to be
considered a part of the live load. Landlord reserves the right to prescribe the
weight and position of all safes, files, heavy equipment and storage facilities
which Tenant desires to place in the Premises so as to distribute their weight
properly.
b. Hazardous Materials.Except for ordinary and general office supplies, such as
copier toner, liquid paper, glue, ink and common household cleaning materials
and medical supplies and medical waste stored, used, handled, and disposed of in
compliance with all applicable laws and or regulations (some or all of which may
constitute “Hazardous Materials” as defined in this Lease), Tenant agrees not to
cause or permit any Hazardous Materials to be brought upon, stored, used,
handled, generated, released or disposed of on, in, under or about the Premises,
the Building, the Common Areas or any other portion of the Project by Tenant,
its agents, employees, permitted subtenants, permitted assignees, permitted
licensees, contractors or invitees (collectively, “Tenant’s Parties”), without
the prior written consent of Landlord, which consent Landlord may withhold in
its sole and absolute discretion. Upon the expiration or earlier termination of
this Lease, Tenant agrees to promptly remove from the Premises, the Building and
the Project, at its sole cost and expense and in compliance with all applicable
requirements, any and all Hazardous Materials, including any equipment or
systems containing Hazardous Materials which are installed, brought upon,
stored, used, generated or released upon, in, under or about the Premises, the
Building and/or the Project or any portion thereof by Tenant or any of Tenant’s
Parties. To the fullest extent permitted by law, Tenant agrees to promptly
indemnify, protect, defend and hold harmless Landlord and Landlord’s members,
and their respective members, officers, directors, employees, agents, successors
and assigns (collectively, “Landlord Indemnified Parties”) from and against any
and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties, fines, expenses and costs (including, without
limitation, investigation, monitoring, clean..up, removal, remediation and
restoration costs, sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees and court costs) which arise or result from the
presence of Hazardous Materials on, in, under or about the Premises, the

 



--------------------------------------------------------------------------------



 



Building or any other portion of the Project and which are caused or permitted
by Tenant or any of Tenant’s Parties. In consideration of the foregoing,
Landlord for its part also agrees to promptly indemnify, protect, defend and
hold harmless Tenant, its members, officers, directors, employees, agents
successors and assigns (“Tenant Indemnified Parties”) from and against any and
all claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses, and costs (including, without limitation,
investigation, monitoring, clean-up, removal, remediation, and restoration
costs, sums paid in settlement of claims, attorneys’ fees, consultant fees and
expert fees and court costs) which arise or result from the presence of
Hazardous Materials on, in, under or about the Building or Project and which are
caused or permitted by Landlord. Tenant agrees to promptly notify Landlord of
any release of Hazardous Materials at the Premises, the Building or any other
portion of the Project which Tenant becomes aware of during the Term of this
Lease, whether caused or permitted by Tenant, Tenant’s Parties or any other
persons or entities. In the event of any release of Hazardous Materials caused
or permitted by Tenant or any of Tenant’s Parties, Landlord shall have the
right, but not the obligation, to cause Tenant to immediately take all steps
Landlord deems reasonably necessary and appropriate to investigate or remediate
such release and prevent any similar future release to the satisfaction of
Landlord and Landlord’s mortgagee(s). At all times during the Term of this
Lease, upon prior written notice to Tenant and without interference to Tenant’s
business (except in the case of an emergency), Landlord will have the right, but
not the obligation, to enter upon the Premises to inspect, investigate, sample
and/or monitor the Premises to determine if Tenant is in compliance with the
terms of this Lease regarding Hazardous Materials. The provisions of this
Subsection shall survive the expiration or earlier termination of this Lease.
     5. USE OF COMMON AREAS. Tenant shall have the non-exclusive use, in common
with others entitled to use the same, of the portions of the common areas
(“Landmark Towers Condominium Common Areas” or “Common Areas”) of the Landmark
Towers Condominium, as described in the Landmark Towers Condominium Declaration
and the Floor Plans attached thereto, which Landlord elects to provide for the
use of all other Tenants of the Landmark Towers. Tenant shall also be entitled
to exclusive use of the outdoor seating area which is located on the sixth floor
of the Building, and the access to which is gained through Tenant’s Premises
(the “Deck Area”).
     The term “Common Areas” shall also mean those portions of the Project which
are provided, from time to time, for use in common by Landlord, Tenant and any
other tenants of the Project, which may include, without limitation, public
entrances, lobbies and rest rooms, fitness centers and similar amenities,
elevators, stairways and access ways, loading docks, ramps, drives and platforms
and any passageways and service ways thereto, common pipes, conduits, wires and
appurtenant equipment serving the Project or any portion thereof, loading and
unloading areas, trash areas, parking areas, roadways, sidewalks, walkways,
parkways, driveways, and landscaped areas, and other generally understood public
or common areas. Landlord shall have the right to reasonably regulate or
restrict the use of the Common Areas. In addition, Tenant shall, at Tenant’s
cost and expense, have the right to store and operate one electric generator in
the loading dock located in the Landmark Towers Condominium Common Areas, as
well as the wiring between said generator and Suite 500 of the Leased Premises.
Tenant acknowledges and agrees that its obligation to indemnify Landlord as
provided herein in Sections 4, 7, and 14 of this Lease shall also apply to the
electric generator and its use and maintenance, and to the wiring described
above.
     6. RULES AND REGULATIONS. Tenant’s exclusive use of the Premises and non-
exclusive use of the Landmark Towers Condominium Common Areas shall be subject
to (a) the terms and conditions of this Lease; (b) all reasonable rules and
regulations prescribed by Landlord from time to time with respect to the
operation of the Landmark Towers Condominium and the Landmark Towers Condominium
Common Areas; and (c) all reasonable rules and regulations adopted pursuant to
the Master Condominium Declaration and/or the Landmark Towers Condominium
Declaration.

 



--------------------------------------------------------------------------------



 



     7. TENANT’S WORK. a. Except as provided in this Lease and Exhibit C, Tenant
shall not make alterations, changes, additions or modifications to the Premises
made by Tenant (“Alterations”) to the Premises without obtaining the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned, or delayed. Notwithstanding the foregoing, Tenant may make
non-structural changes costing less than Fifty Thousand Dollars ($50,000.00) in
any twelve (12) month period to the Premises without Landlord’s consent, but
after providing Landlord with ten (10) business days’ prior written notice of
its intent to make such changes. Landlord’s consent shall, unless otherwise
agreed in writing, be conditioned on Tenant removing any such Alterations upon
the expiration of the Term and restoring the Premises to the same condition as
on the date Tenant took possession. All work with respect to any Alterations or
changes shall be done in a good and workmanlike manner by properly qualified and
licensed personnel and such work shall be diligently prosecuted to completion.
All Tenant’s Alterations and the performance thereof shall at all times comply
with (i) all laws, rules, orders, ordinances, directives, regulations and
requirements of all governmental authorities, agencies, offices, departments,
bureaus and boards having jurisdiction thereof, and (ii) all rules and
regulations of Landlord.
     b. Tenant shall pay the costs of any work done on the Premises pursuant to
Subsection a. above, and shall keep the Premises, Building and Project free and
clear of liens of any kind. Tenant shall indemnify, defend against and keep
Landlord free and harmless from all liability, loss, damage, costs, attorneys’
fees and any other expense incurred on account of claims by any person
performing work or furnishing materials or supplies for Tenant or any person
claiming under Tenant.
     c. Unless their removal is required by Landlord as provided in Subsection
a, all Alterations made to the Premises shall become the property of Landlord
and be surrendered with the Premises upon the expiration of the Term; provided,
however, Tenant’s equipment, machinery and trade fixtures which can be removed
without damage to the Premises shall remain the property of Tenant and may be
removed. Any damage to the Premises, including any structural damage, resulting
from Tenant’s use or from the removal of Tenant’s Property shall be repaired by
Tenant at Tenant’s expense.
     d. Intentionally deleted.
     e. Landlord will allow Tenant the right to install its own fiber optic
cable and voice/data communication cabling into the Premises at Tenant’s sole
cost, subject to the removal provisions herein.
     8. LANDLORD IMPROVEMENTS. Intentionally deleted.
     9. SUBMISSION OF LEASE. The submission of this Lease for examination does
not constitute a reservation of the Premises, and this Lease shall become
effective as a Lease only upon final execution and delivery thereof by Landlord
and Tenant.
     10. OPERATING AND OTHER EXPENSES. In addition to the Rent due hereunder,
Tenant shall be responsible, as Additional Rent (as defined herein), for certain
insurance, taxes, and maintenance expenses as hereinafter in this Lease more
particularly described (“Operating Expenses”), it being generally understood and
agreed that Landlord shall not be responsible for those costs or expenses in
connection with the Project during the Term of this Lease or any renewal or
extension thereof. Tenant shall pay its share (“Tenant’s Percentage Share”) of
all costs and expenses as set forth herein in the amount by which all Operating
Expenses for each Comparison Year (as defined below) exceeds the amount of all
Operating Expenses for the Base Year. Tenant’s Base Year shall be the 2011
calendar year’s actual Operating Expenses. “Comparison Year” is defined as each
calendar year during the Term of this Lease after the Base Year. Landlord shall
estimate Tenant’s share (which shall be the ratio of the rentable area of the
Leased Premises to the rentable area of the office space contained in the
Landmark Towers Condominium) of Operating Expenses for any current fiscal year
of Landlord (“Fiscal Year”) at least 30 days prior to the commencement of that
Fiscal Year, and Tenant shall pay monthly to Landlord equal installments of the
amount so estimated for the remaining months of the Fiscal Year. Tenant’s
Percentage Share is the product obtained by multiplying (i) 100 by (ii) the
quotient obtained by dividing the rentable

 



--------------------------------------------------------------------------------



 



square feet of the Premises by the total rentable square feet of the Building.
Tenant’s initial Percentage Share shall be 47.40959%, and then 52.85524% upon
commencement of Rent for the 10th Floor Premises in accordance with Section 3
above.
     However, notwithstanding the above and foregoing, for the purpose of
calculating Tenant’s Percentage Share of Operating Expenses each year during the
initial Term, the items of Operating Expenses which do not include taxes,
utilities, and janitorial costs (Operating Expenses less the aforementioned
items are hereinafter referred to as the “Capped Operating Expenses”) shall be
deemed not to increase more than four percent (4%) per calendar year for each
calendar year from and after 2011; provided, however, that no item of Operating
Expenses other than Capped Operating Expenses shall be subject to the foregoing
limitation; and provided further, that the percentage increase shall be
determined on a cumulative compounding basis such that if the average increase
for all expired calendar years after 2011 and the next calendar year is less
than four percent (4%), then the percentage increase for the next calendar year
may exceed four percent (4%) so long as the average increase for all expired
calendar years after 2011 and the next calendar year do not exceed four percent
(4%) per calendar year.
     The term Operating Expenses means certain expenses incurred or paid by
Landlord in connection with the Project, including, but not limited to, the
following:
     1) all dues and assessments paid or incurred pursuant to the Master
Condominium Declaration and/or the Landmark Towers Condominium Declaration and
the Park Tower Condominium Declaration.
     2) all real estate taxes and all installments of assessments, and any taxes
in lieu thereof, which may be levied upon or assessed against units in Landmark
Towers Condominium and units in the Park Tower Condominium due and payable
during each calendar year of the Term of the Lease;
     3) all insurance which Landlord deems reasonably necessary or required to
obtain and maintain in connection with the Condominiums and the Condominium
Common Elements to the extent not covered by dues and assessments paid or
incurred pursuant to the Master Condominium Declaration and/or the Landmark
Towers Condominium Declaration and the Park Tower Condominium Declaration;
     4) permit and inspection fees;
     5) electricity not separately billed to Tenant or other Building tenants or
occupants;
     6) heating, air conditioning, water, sewage usage or rental, utilities;
     7) the commercially reasonable cost of supplies and materials directly
related to the operation, maintenance, and repair of the Project, and not
otherwise included in capital expenditure;
     8) the commercially reasonable cost of labor directly related to the
operation, maintenance, and repair of the Project, and not otherwise included in
Operating Expenses;
     9) maintenance and repairs;

 



--------------------------------------------------------------------------------



 



     10) landscaping;
     11) janitorial and security services;
     12) expenses and costs incurred in the management of the Project, if any
(including supplies, wages, salaries and fringe benefits of employees used in
the management, operation, repair and maintenance of the Project, and payroll
taxes and similar governmental charges with respect thereto;
     13) project management office rental (if necessary);
     14) a property management fee not to exceed four percent (4%) of gross
revenue;
     15) any other normal and customary cost and expenses included in Operating
Expenses for a Class A Building; and
     16) the amortized cost (using an interest rate and a useful life reasonably
established by Landlord) of capital expenditures incurred to reduce Operating
Expenses to comply with governmental laws, rules, regulations or requirements.
Excluded from Operating Expenses for purposes of this paragraph are
depreciation, leasing commissions, any expenses relating solely to the Ramp
Condominium, the cost of Landlord’s constructing leasehold improvements, and any
costs for the Building roof, structural elements and systems not covered or
included in the dues and assessments paid or incurred pursuant the Master
Condominium Declaration and/or the Landmark Towers Condominium Declaration. Any
governmental or condominium special assessments shall be amortized over the
longest period allowed under ordinance.
          B. Landlord shall estimate Tenant’s Percentage Share of Operating
Expenses for any calendar year of Landlord (“Calendar Year”) and timely provide
same to Tenant (which estimate may be adjusted not more frequently than four
times during such Calendar Year), and Tenant shall pay monthly to Landlord equal
installments of the amount so estimated for the remaining months of the Calendar
Year. On or before April 1st of each calendar year, Landlord shall render a
detailed summary statement setting forth the difference between the actual
Tenant’s Percentage Share of the Operating Expenses and the total amount of
Landlord’s estimate for such Calendar Year, or portion thereof, collected from
Tenant. Landlord shall provide such summaries by April 1st of each year. Tenant
shall pay any shortage to Landlord within ten (10) days after delivery of said
statement to Tenant by Landlord. Correspondingly, Landlord shall credit to
Tenant’s obligations next due under this Lease the amount of any overpayment
within ten (10) days after delivery of such statement to Tenant by Landlord.
Tenant shall pay for the first three (3) months of each Calendar Year beginning
in 2012 the amount estimated by Landlord, and then Landlord shall credit to
Tenant’s obligations next due under this Lease the amount of any overpayment if
the Capped Operating Expenses exceed the estimated amounts.
          C. Provided Tenant is not in default under this Lease, Tenant shall
have the right to a reasonable review of Landlord’s books and records pertaining
to Tenant’s Additional Rent, during normal business hours, at a location
reasonably designated by Landlord within the Minneapolis/St. Paul metropolitan
area, but no more than twice per rolling twelve month period during the Lease
Term. In order for Tenant to exercise its rights under this Section, (i) Tenant
shall within ninety (90) days after receipt of Landlord’s statement, deliver a
written notice to Landlord indicating its desire to review Landlord’s records;
and (ii) all amounts due and owing under this Lease shall be paid in full in
accordance with the payment terms thereunder. Tenant’s review rights hereunder
shall be limited to

 



--------------------------------------------------------------------------------



 



no more than one (1) review per calendar year during the Term of the Lease and
such review shall be limited to the previous calendar year. Any review to be
conducted under this Section shall be at the expense of Tenant and except that
if the results vary more than three percent (3%) in Tenant’s favor, Landlord
shall pay such costs. Tenant acknowledges and agrees that any records reviewed
under this Section shall, unless otherwise approved in writing by Landlord,
remain at the Twin Cities location and shall constitute confidential information
of Landlord, which shall not be disclosed to anyone other than Tenant’s
personnel or agents reviewing the records and the principals of Tenant who
receive the results of the review unless such disclosure required under legal
process. Except as described herein, the disclosure of such information to any
other person, whether or not caused by the conduct of Tenant, shall constitute a
material breach of this Lease. In the event the results of the review reveal
that Tenant overpaid its obligations for a preceding period, the amount of such
overpayment shall be credited against Tenant’s subsequent payment obligations to
pay its share of Rent and Additional Rent. Such review right is assignable and
transferable by the Tenant and any assignee. Except as expressly set forth above
or elsewhere in the Lease, in no event shall Tenant be entitled to withhold,
deduct, or offset any monetary obligation of Tenant to Landlord under the Lease
including, without limitation, Tenant’s obligation to make all Rent and
Additional Rent payments pending the completion of and regardless of the results
of any review of records under this Section.
D. Tenant’s Share of Taxes
     1) Real Property Taxes.Tenant shall pay Landlord, Tenant’s Percentage Share
of all taxes (including other fees or charges hereinafter defined as New Taxes)
and annual installments of special assessments levied and assessed for any year
upon the Project and the underlying realty, Tenant shall have no obligation to
pay any of Landlord’s net income, estate and inheritance taxes. Amounts for
which the Tenant is responsible include, but are not limited to, any increase in
property tax associated with a reassessment of the property’s value. Taxes for
the first and last year of the Term hereof shall be prorated between the
Landlord and Tenant as of the commencement of, and expiration of the Term.
     2) Other Taxes.Tenant shall reimburse Landlord, as part of Operating
Expenses for all personal property taxes, if any, incurred by Landlord with
respect to Tenant’s personal property situated in the Leased Premises and for
all taxes (other than net income taxes) upon the Rent received (or imputed to
have been received) by Landlord under this Lease.
          E. Tenant’s Share of Insurance Cost. Tenant shall pay, as part of
Operating Expense, Tenant’s Percentage Share of the amount of the cost to
Landlord of the insurance required to be maintained by Landlord on the Project
as set forth in this Lease.
          F. Tenant’s Share of Utilities Services. Tenant shall pay as part of
Operating Expense Tenant’s Percentage Share of for utilities furnished by
Landlord, to the Premises except to the extent that Tenant’s utility use is not
separately metered by Landlord in which event Tenant will pay such separately
metered cost.
          G. Tenant shall reimburse Landlord, if Tenant is not able to remedy
disproportionate usage of utilities after receiving Landlord’s fifteen (15) day
written notice of such occurrence, within 10 days after written demand, for any
amounts incurred by Landlord, in Landlord’s reasonable estimation, for usage of
utilities (other than electricity) and services (including HVAC and janitorial
services) by Tenant that is disproportionate to the average usage of
Landlord’-provided utilities or services by the other occupants of the office
space portions of the Building owned by Landlord. The charge for after-hour

 



--------------------------------------------------------------------------------



 



supplemental heating and cooling requested by Tenant and supplied by the
building systems shall be $12.50 per heat pump per hour.
     11. ACCEPTANCE OF THE LEASE PREMISES. The occupancy by Tenant of the
Premises, or any part thereof, shall constitute an acknowledgment by Tenant, and
shall be conclusive evidence, that the Premises are in the condition called for
by this Lease.
     12. REQUIRED PAYMENTS ARE RENT; INTEREST ON LATE PAYMENTS.
     a. All payments required to be paid by Tenant under the provisions of this
Lease other than Base Rent shall be deemed to be and shall become additional
rent (“Additional Rent”), whether or not the same be designated as such, and
shall be without deduction or setoff whatsoever. Base Rent and Additional Rent
are collectively referred to herein as “Rent”.
     b. If Tenant fails to pay when due any Rent or other amounts or charges
which Tenant is obligated to pay under the terms of this Lease, the unpaid
amounts shall bear interest at ten percent (10%) per annum, (“Interest Rate”)
from the date such amount is due until the date paid. Tenant acknowledges that
the late payment of any Rent due hereunder will cause Landlord to lose the use
of that money and incur costs and expenses not contemplated under this Lease,
including without limitation, administrative and collection costs, processing
and accounting expenses, and late charges that may be imposed on Landlord by the
terms of any encumbrance (and companion promissory note) covering the Project,
the exact amount of which are extremely difficult to ascertain. Therefore, in
addition to Interest which shall begin to accrue after the five (5) day time
period set forth herein, if any monthly installment of Rent is not received by
Landlord within five (5) days from the date it is due, or if Tenant fails to pay
any other sum of money due hereunder, Tenant shall pay Landlord a late charge
the lesser of five percent (5%) of the delinquent amount or Two Thousand Five
Hundred and no/100 Dollars ($2,500.00). Landlord and Tenant agree that this late
charge represents a reasonable estimate of such costs and expenses of and is
fair compensation to Landlord for the loss suffered from such nonpayment by
Tenant.
     13. UTILITIES AND SERVICES. a. Landlord shall furnish such heat and air
conditioning in and about the Premises as shall be necessary for the comfortable
use and occupancy of the Premises during Tenant’s business hours for the use set
forth in Section 4. Tenant’s current business hours are 6:00 a.m. to 6:00 p.m.,
Monday through Friday, and 7:00 a.m. to 1:00 p.m., Saturday. Landlord shall
furnish such electricity, water, sewage usage, elevator service, and security
service as shall be necessary for the secure and comfortable use and occupancy
of the Premises for the use set forth in Paragraph 4. Notwithstanding the
foregoing, Tenant shall have access 24 hours per day, 7 days per week, 52 weeks
per year to its Premises, the Building, and Project.
     b. Failure to furnish such utilities or services by reason of emergency,
breakdowns, the necessity for repairs or improvements, fire, other casualty,
accident, riot, strike, act of God, or by any cause beyond Landlord’s control,
shall not: (a) be construed as an eviction of Tenant; (b) result in abatement of
rent or other charges; (c) in any way render Landlord liable for damages to
person or property incurred by Tenant or any other person or entity by reason of
such failure; or (d) release Tenant from the prompt fulfillment of any of its
agreements under this Lease; provided, however, that, if that repairs or
maintenance are required, Landlord shall use due diligence in performing said
repairs and maintenance.
     c. To the extent not covered by Operating Expenses, Tenant agrees at its
own cost and expense, to pay for all water, gas, sewer, power and electric
current, garbage collection and/or compacting, and other similar utilities or
services used by the Tenant on the Premises and not furnished by the Landlord,
and maintenance, repair, replacement and inspection service for fire sprinkler
system, drainage and sewer facilities, and all utilities from and after the
delivery of possession of the Premises by

 



--------------------------------------------------------------------------------



 



Landlord. Tenant shall pay to Landlord its portion of the utility services
furnished by the Landlord as detailed in herein.
     d. Throughout the Term of this Lease, Tenant shall promptly pay directly to
the utility company providing such service all costs for any services metered,
chargeable, or provided to the Premises and payable directly by Tenant as
provided herein.
     e. Landlord shall maintain, clean and repair the Premises, including
replacement of building- standard lamps, tubes, bulbs, starters, ballast,
transformers and like items used or required in the Premises. The cost for same
shall be part of Operating Expenses and Tenant shall pay Tenant’s Percentage
Share of same as provided herein.
     f. Landlord shall provide and install, all at Tenant’s cost and expense,
any and all non-building-standard lamps, tubes, bulbs, starters, ballast,
transformers and like items used or required in the Premises. Similarly, at its
sole cost and expense, Tenant shall be responsible for providing its own
telephone or other communication service and systems to the Premises.
     g. No such interruption or failure of service or utilities will be deemed
an eviction of Tenant or will relieve Tenant from any of its obligations under
this Lease; provided, however, in the event (i) either (x) such interruption or
failure of services is caused by the negligence or willful misconduct of
Landlord or (y) the restoration of such services is within the reasonable
control of Landlord and Landlord fails to take commercially reasonable steps to
restore such services as soon as reasonably possible, (ii) such interruption or
failure of services continues for a period of five (5) consecutive business days
following written notice by Tenant to Landlord and (iii) as a result of such
interruption or failure of services, the Premises, or a portion thereof, are
rendered untenantable under a commercially reasonable standard and, in fact,
Tenant does not use the untenantable portion of the Premises for its normal
business operations during said period of time, then in such case, the payment
of Base Rent and Additional Rent under this Lease shall thereafter abate, in the
proportion that the untenantable portion of the Premises bears to the entire
Premises, until such time as such services are restored to the untenantable
Premises.
     14. RELEASE OF LANDLORD; INDEMNIFICATION OF PARTIES. Each party agrees to
indemnify and save and hold harmless the other against any and all claims by or
on behalf of any third person, firm or corporation directly arising out of any
breach or default in the performance of each respective party’s obligations
hereunder except to the extent caused by the other party’s negligence or willful
misconduct. Further, Tenant covenants at all times to save and hold harmless
Landlord from any loss, damage or injury to person or property, incurred by any
third person, firm or corporation upon Common Area, which injury, loss or damage
results from any negligent acts or willful misconduct of Tenant, its agents or
employees. Likewise, Landlord covenants at all times to save and hold harmless
Tenant from any loss, damage or injury to person or property, incurred by any
person, or corporation upon the Common Area, which injury, loss or damage
results from any negligent acts or willful misconduct of Landlord, its agents,
employees.
     15. CARE OF LANDMARK TOWERS CONDO AND COMMON AREAS. Subject to the
obligations of the Master Condominium Association and the Landmark Towers
Condominium Association (which Landlord agrees to enforce), Landlord shall
repair, replace and maintain the Common Areas, the structural portions of the
Project, including the foundations, bearing and exterior walls (excluding
glass), sub-flooring, roof (excluding skylight), and those portions of the
electrical systems, plumbing systems, and main sewer system that are installed
or furnished by Landlord, and which are not located upon the Premises, as well
as the gutters and downspouts on the Building which serves the Premises.
Landlord shall not be liable for any failure to make any repairs or perform any
maintenance unless such failure persists for an unreasonable time after written
notice of the need for

 



--------------------------------------------------------------------------------



 



such repairs or maintenance is given to Landlord by Tenant. The Master
Condominium Association shall be responsible for exterior plate glass and
windows or other breakable materials used in said structural portions. Landlord
agrees to comply with all ADA, federal, state or local laws, rules and
regulations as they apply to the Building and to the Premises at the time of
conveyance to Tenant, including to the extent legally permitted enforcing a
smoking ban within forty (40) feet, or such other distance as may be established
by applicable state or local law, of the public entrances to the Building.
Tenant shall not undertake any repair to the Premises, Building or Project that
is Landlord’s obligation hereunder, unless in the event of an emergency, or if
such repairs, upon ten (10) business days notice to Landlord, have not been
commenced and work thereon pursued by Landlord.
     16. CARE OF PREMISES BY TENANT. a. Tenant shall maintain the Premises in a
clean, sanitary and safe condition. Landlord shall be responsible for all costs
of maintaining and repairing the Deck Area. Tenant shall install, maintain and
repair all Tenant-installed, plumbing, electrical, fiber optic cable, voice data
communication cabling and other systems specific to Tenant’s occupancy
requirement other than the base building systems of tile Building; and shall
comply in all respects, at Tenant’s sole expense, with the requirements of the
Americans With Disabilities Act and similar federal, state and local laws, rules
and regulations as they apply to the Premises. Tenant, at Landlord’s request,
and at Tenant’s cost, shall remove all such specialty equipment or fixtures
following Lease expiration and repair any damage caused by the removal of such
systems to Landlord’s satisfaction. If, after ten (10) days notice and
opportunity to cure, Tenant fails to keep and preserve the Premises in the state
of condition required by the provisions of this Lease, Landlord, at its option,
may put or cause the same to be put in the condition and state of repair agreed
upon, and in such case, Tenant, on demand, shall pay the costs thereof.
          b. Except as otherwise expressly provided in this Lease, Landlord
shall have no liability to Tenant nor shall Tenant’s obligations under this
Lease be reduced or abated in any manner whatsoever by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord’s making any repairs or changes which Landlord is required or permitted
by this Lease or by any other tenant’s lease or required by law to make in or to
any portion of the Project, Building or Premises. Landlord shall nevertheless
use reasonable efforts to minimize any interference with Tenant’s business in
the Premises.
          c. Mold. Because mold spores are present essentially everywhere and
mold can grow in almost any moist location, Tenant acknowledges the necessity of
adopting and enforcing good housekeeping practices, ventilation and vigilant
moisture control within the Premises (particularly in kitchen areas, janitorial
closets, bathrooms, in and around water fountains and other plumbing facilities
and fixtures, break rooms, in and around outside walls, and in and around HVAC
systems, and associated drains) for the prevention of mold (such measures, “Mold
Prevention Practices”). Tenant will, immediately notify Landlord in writing if
it observes, suspects, or has reasons to believe mold or Mold Conditions exist
in the Premises.
     17. MECHANIC LIENS. Tenant shall timely pay for labor and material
furnished to Tenant or claimed to have been furnished to Tenant in connection
with work of any character performed or claimed to have been performed on the
Premises, at the direction or with the consent of Tenant. Tenant shall not
permit any mechanics or similar liens to remain upon the Premises or any of
Landlord’s property incident to the foregoing. If any liens are filed, Landlord
may, without waiving its rights and remedies based on such breach of Tenant and
without releasing Tenant from any of its obligations, cause such liens to be
released by any means it shall deem proper, including payment in satisfaction of
the claim giving rise to such lien. Tenant shall be entitled to ten (10) days
written notice by Landlord before Landlord takes action to remove such liens.
Tenant shall be allowed to bond for liens. Tenant shall pay to Landlord upon ten
(10) days notice by Landlord, any sum paid by Landlord to remove such liens,
together with interest at the Interest Rate from the date of such payment by
Landlord, and attorneys’ fees if allowable by law.

 



--------------------------------------------------------------------------------



 



     18. LANDLORD’S ACCESS. Landlord, its agents, employees and/or contractors,
shall have the right to enter the Premises at all reasonable times, and other
than in an emergency, upon reasonable advance notice, for the purpose of
performing Landlord’s obligations hereunder; provided, however, that such entry
shall be accomplished in a manner that will cause as little interference with
and
inconvenience to the Tenant’s use as is reasonable under the circumstances. Any
interference with or inconvenience to the Tenant arising out of the exercise by
Landlord of the rights set forth in this Section shall not constitute a breach
by Landlord of any of its agreements in this Lease, and shall not result in any
diminution of rent or liability on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant’s business. Landlord, or its
agents, shall have the right, upon reasonable advance notice to Tenant to
exhibit the Premises to prospective purchasers at any time and to prospective
tenants during the last six months of Tenant’s Lease Term, as extended if
applicable.
     19. TENANT’S INSURANCE. a. Tenant shall obtain and keep in force, at
Tenant’s expense for the Lease Term, and any extension or renewal thereof,
insurance specified on Exhibit “B” attached hereto. Landlord reserves the right
to require any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts, and for insurance risks against which, a prudent tenant would protect
itself, but only to the extent coverage for such risks and amounts are available
in the insurance market at commercially acceptable rates and provided further,
all such additional insurance coverage shall be reasonable for Class A office
buildings in the general Minneapolis/St. Paul metropolitan area. Landlord makes
no representation that the limits of liability required to be carried by Tenant
under the terms of this Lease are adequate to protect Tenant’s interests and
Tenant should obtain such additional insurance or increased liability limits as
Tenant deems appropriate.
     b. Said insurance required pursuant to the provisions of this Section shall
be issued by an insurance company legally authorized to do business in the State
of Minnesota; shall be in a form satisfactory to Landlord; and shall provide for
at least thirty (30) days notice, by certified mail, return receipt requested,
to Landlord before cancellation, termination, nonrenewal or change of such
insurance. Evidence of said insurance shall be provided to Landlord upon
request.
     c. All policies required to be held by Tenant under this Lease must be in a
form reasonably satisfactory to Landlord and issued by an insurer permitted to
do business in the State. All policies must be issued by insurers with a
policyholder rating of “A-” and a financial rating of “VII” in the most recent
version of Best’s Key Rating Guide. All policies must contain a requirement to
notify Landlord (and Landlord’s property manager and any mortgagees or ground
lessors of Landlord who are named as additional insured, if any) in writing not
less than thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof, or ten (10) days’ prior notice if
such cancellation is due to non-payment of premium. Tenant agrees to deliver to
Landlord, upon request all such certificate(s) of insurance, additional insured
endorsements and/or if required by Landlord. Tenant further agrees that it will
initially provide such certificates or other proof of insurance described above
upon execution of the Lease. Tenant agrees to cause replacement policies or
certificates and additional insured endorsements to be delivered to Landlord not
less than ten (10) days prior to the expiration of any such policy or policies.
If any such initial or replacement policies or certificates are not furnished
within the time(s) specified herein, Landlord will have the right, but not the
obligation, to obtain such insurance as Landlord deems necessary to protect
Landlord’s interests at Tenant’s expense. Each policy shall contain: (A) a
cross-liability endorsement; and (B) a provision that such policy and the
coverage evidenced thereby shall be primary and noncontributing with respect to
any policies carried by Landlord which shall be excess insurance.
     d. Notwithstanding anything contained herein to the contrary, the foregoing
shall not be construed, interpreted, or deemed (i) a waiver of any default
created by reason of Tenant’s failure to provide the insurance called for in
this Lease; (ii) limit any other right or remedy of Landlord; (iii) relieve

 



--------------------------------------------------------------------------------



 



Tenant of its obligations regarding maintenance of insurance as provided by the
Lease; or (iv) be considered a policy of insurance in favor of Tenant.
     e. Failure of Landlord to demand delivery of, or identify deficiency
within, any certificate of insurance, additional insured endorsement, or policy
form shall not be construed as a waiver of Tenant’s obligations under this
Section. The acceptance of delivery by the Landlord of any certificate of
insurance, additional insured endorsement or policy does not constitute approval
or agreement by the Landlord that the insurance policies evidenced are in
compliance with the requirements. No endorsement limiting or excluding a
required coverage is permitted. By requiring insurance, Landlord does not
represent that coverage and limits will necessarily be adequate to protect the
Tenant. Insurance effected or procured by the Tenant will not reduce or limit
the Tenant’s contractual obligation to indemnify and defend Landlord for claims
or suits that result from are or are connected with this Lease.
     f. Not less than every three (3) years during the Term, Landlord shall have
the right to make changes in the minimum requirements for all insurance to be
carried by Tenant as set forth in this Section. Such changes will be consistent
with the insurance required in leases then being negotiated by Landlord
involving similar tenants, buildings, geography, and other relevant factors,
provided however, all such insurance coverage shall be reasonable for Class A
office buildings in the general Minneapolis/St. Paul metropolitan area.
     20. LANDLORD’S INSURANCE. During the Term Landlord shall maintain property
insurance covering the Project, Building and the building standard work
(excluding any property which Tenant is obligated to insure under Section 19.
Such insurance shall provide protection against any peril included within the
classification “Fire and Extended Coverage”. Landlord shall also maintain
comprehensive public liability and property damage insurance with respect to the
use, operation and condition of the Common Areas of the Building and Project.
Such insurance shall be in such amounts and with such deductibles as Landlord
considers appropriate. Landlord may, but shall not be obligated to, obtain and
carry any other form or forms of insurance as it or Landlord’s mortgagees or
deed of trust beneficiaries may determine advisable.
     21. WAIVER OF SUBROGATION. Landlord and Tenant each, on behalf of
themselves and their insurers, hereby waive all rights of recovery against the
other and against the officers, employees, agents and representatives of the
other, on account of loss by or damage to the waiving party or the property of
others under its control, regardless of whether such loss or damage is caused by
the negligence of Landlord or Tenant, to the extent that such loss or damage is
insured against under any fire and extended coverage insurance policy which
either may have in force or are required to be in force pursuant to this Lease,
at the time of the loss or damage. The insurance policies obtained by Landlord
and Tenant pursuant to this Lease shall permit waivers of subrogation which the
insurer may otherwise have against the noninsuring party. In the event the
policy or policies do not allow waiver of subrogation prior to loss, either
Landlord or Tenant shall obtain a waiver of subrogation endorsement in such form
and content as may reasonably satisfy this requirement.
     22. DAMAGE BY FIRE OR OTHER CASUALTY. a. Immediately upon Tenant’s
discovery thereof, Tenant shall give notice to Landlord of any damage caused to
the Premises by fire or other casualty. If the Lease Premises are damaged or
destroyed by fire or other casualty, and such damage or destruction is certified
within a reasonable period of time thereafter, in writing, by a licensed
contractor to be repairable within one hundred eighty (180) days after the date
of such occurrence, this Lease shall remain in full force and effect, and
Landlord, subject to the provisions hereinafter set forth, shall proceed with
due diligence to repair such damage or destruction, at its expense, and in that
event, there shall be a proportionate abatement of rent and all other charges
for so much of the Premises as may be untenantable until repair or restoration.
     b. If the Premises are damaged or destroyed by fire or other casualty, and
such damage or destruction cannot be so certified to be repairable within one
hundred eighty 180 days after the date of

 



--------------------------------------------------------------------------------



 



such occurrence, the Lease may be cancelled at the option of Landlord or Tenant
if notice is given by either party to the other within thirty (30) days after it
has been determined that the Premises cannot be so certified to be repairable
within said one hundred eighty 180 days.
     c. In the event Landlord is obligated, or exercises its election, to repair
the Premises, its obligation to so repair shall be contingent upon receipt of
sufficient insurance proceeds to complete such repairs and approval of the
applicable condominium associations. If, for any reason whatsoever, Landlord
does not receive sufficient insurance proceeds to complete such repairs, or if
such approval cannot be timely obtained, notwithstanding any prior elections by
Landlord, Landlord shall have no obligation to make such repairs or
reconstruction. If Landlord is obligated, or exercises its election to repair
the Premises, Tenant shall proceed with due diligence, at Tenant’s sole cost and
expense, to repair or replace any Alterations and other improvements installed
by Tenant at its own expense. Landlord shall not be responsible or liable to
Tenant for any consequential damages whatsoever caused by any damage or
destruction to the Premises, nor for inability to repair or replace, nor for any
other cause whatsoever beyond Landlord’s control.
     23. CONDEMNATION. If all or a substantial part of the Premises is taken or
condemned by any competent authority for any public or quasi-public use or
purpose, then either Landlord or Tenant may terminate this Lease and the Lease
Term will end on the date that title is rested in the condemning authority. If
any condemnation proceeding is commenced in which it is sought to take any
portion of Landlord’s interests in the Landmark Towers Condominium or the Park
Tower Condominium, the taking of which would, in Landlord’s opinion, prevent the
economical operation of Landlord’s interests in the Landmark Towers Condominium
or the Park Towers Condominium, Landlord will have the right to terminate this
Lease upon not less than ninety (90) days notice prior to the date of
termination designated in the notice. In either of the above events, Rent will
be apportioned as of the date of the termination. No money or other
consideration will be payable by Landlord to Tenant for the right of
termination, and Tenant will have no right to share in the condemnation award,
whether for a partial or total taking, or for loss of Tenant’s leasehold or
improvements, or in any judgment for damages caused by the condemnation. Tenant
may share in the settlement for amounts specifically awarded for Tenant’s trade
fixtures, leasehold improvements or as a relocation payment or allowance.
     24. SUBORDINATION: NOTICE TO MORTGAGEES, TRUSTEES AND GROUND LESSORS. a. At
the election of Landlord or any mortgagee or beneficiary with a deed of trust
encumbering the Building or the Project or any portion thereof, or any lessor of
a ground or underlying lease with respect to the Building or the Project or any
portion thereof, this Lease will be subject and subordinate at all times to:
(i) all ground leases or underlying leases which may now exist or hereafter be
executed affecting the Building and/or the Project; and (ii) the lien of any
mortgage or deed of trust or any other hypothecation for security now or
hereafter placed upon the Building, the Project or any portion thereof, or
Landlord’s interest and estate in any of same, and to any and all advances made
on the security thereof and to all renewals, modifications, consolidations,
replacements and extensions thereof which may now exist or hereafter be
executed. Notwithstanding the foregoing, if any mortgagee, trustee or ground
lessor shall elect to have this Lease prior to the lien of its mortgage or deed
of trust or to its ground lease, and shall give written notice thereof to Tenant
at any time prior to the transfer of the Premises in foreclosure or by deed in
lieu of foreclosure of such lien or otherwise (or at any time prior to the
termination of the ground lease, as the case may be), then, notwithstanding any
prior subordination, this Lease shall be deemed prior to such mortgage, deed of
trust, or ground lease, whether this Lease is dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof.
     b. Notwithstanding the foregoing provisions of this Section, in the event
any proceedings are brought for foreclosure, or in the event of the exercise of
the power of sale under any mortgage or deed of trust made by Landlord covering
the Premises, Tenant shall, at the new owner’s option, attorn to the purchaser
upon any such foreclosure or sale and recognize such purchaser as Landlord under
this

 



--------------------------------------------------------------------------------



 



Lease provided that such purchaser assumes in writing all obligations of
Landlord under this Lease. Additionally, the transferee of the Premises upon any
foreclosure sale or pursuant to any deed in lieu of foreclosure or other
transfer (or the ground lessor in the event of a termination of a ground lease)
shall have the right, whether or not this Lease has been terminated by or in
connection with such transfer or termination of ground lease (whether
voluntarily, involuntarily or by operation of law), to require Tenant to enter
into a new lease of the Premises (with the transferee or ground lessor as
landlord) on terms and conditions identical to those as set forth in this Lease,
except that the term of the new lease shall expire on the date specified herein
for the expiration of the Term of this Lease.
     c. Notwithstanding anything in this Lease to the contrary, Tenant shall
attorn to any party succeeding to Landlord’s interest in the Premises during the
Lease Term, whether by purchase, foreclosure, deed in lieu of foreclosure, power
of sale, termination of lease, or otherwise, upon such party’s request, and
shall execute such agreements confirming such attornment as such party may
reasonably request, provided that Tenant’s attornment obligation shall be
conditioned upon such successor party’s prior assumption in writing of all
obligations of Landlord under this Lease.
     d. The provisions hereof are intended to be self-executing and do not
require the necessity of any additional document being executed by Tenant for
the purpose of effecting same. Tenant nevertheless agrees to execute and deliver
to Landlord, within ten (10) days after request therefor, any documents
reasonably requested by Landlord to effectuate or evidence any subordination or
attornment, to make this Lease prior to the lien of any mortgage, deed of trust
or ground lease or to enter into a new lease, each as described above in this
Section, and failing to do so Tenant shall be in default hereunder with no right
to further notice or cure.
     25. HOLDING OVER. Unless otherwise agreed in writing by Landlord, if Tenant
remains in possession of the Premises after the expiration of this Lease, Tenant
will be deemed to be occupying the Premises as a tenant at will, subject to all
the provisions of this Lease to the extent that they can be applied to a tenancy
at will, except that the Base Rent for each month or fraction thereof that
Tenant remains in possession will be 125% of the Base Rent applicable during the
last month of the immediately preceding Term.
     26. ASSIGNMENT OR SUBLETTING. a. Tenant shall have the right to assign or
sublet all or any portion of the Premises with the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed (“Transfer”). A change in the ownership of Tenant or the assets of
Tenant by way of merger, sale, or acquisition shall not be deemed an assignment
of this Lease. Tenant shall further be allowed to sublease any of the Parking
Spaces referred to in Section 58, without Landlord’s consent, so long as Tenant
remains primarily liable for payment of rent on such parking spaces.
     b. If Tenant desires to effect a Transfer, then at least sixty (60) days
prior to the date when Tenant desires the Transfer to be effective (the
“Transfer Date”), Tenant agrees to give Landlord a written notice (the “Transfer
Notice”), stating the name, address and business of the proposed assignee,
licensee, sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require. If Tenant requests the consent of Landlord to any Transfer
(whether or not such Transfer is consummated), then, Tenant agrees to pay
Landlord a nonrefundable administrative fee of not less than One Thousand
Dollars ($1,000.00).
     c. Within ten (10) business days after Landlord’s receipt of any Transfer
Notice, payment of the administrative fee described in Subsection 27(b) above,
and any additional information requested by Landlord concerning the proposed
Transferee’s financial responsibility, Landlord will notify Tenant of its
election to do one of the following: (i) consent to the proposed Transfer
subject to such reasonable

 



--------------------------------------------------------------------------------



 



conditions as Landlord may impose in providing such consent; or (ii) refuse such
consent, which refusal shall be on reasonable grounds.
     d. A condition to Landlord’s consent to any Transfer of this Lease will be
the delivery to Landlord of a true copy of the fully executed instrument of
assignment, license, sublease, transfer or hypothecation, in form and substance
reasonably satisfactory to Landlord. Tenant agrees to pay to Landlord, as
Additional Rent, all sums and other consideration payable to and for the benefit
of Tenant by the assignee, licensee or sublessee in excess of the Base Rent
payable under this Lease for the same period and portion of the Premises. No
Transfer will release Tenant of Tenant’s obligations under this Lease or alter
the primary liability of Tenant to pay the Rent and to perform all other
obligations to be performed by Tenant hereunder. The acceptance of Rent by
Landlord from any other person shall not be deemed to be a waiver of any
provision of this Lease or a consent to any assignment, subletting, licensing or
transfer. In the event of default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor. Tenant shall not be allowed to transfer, assign or
sublet the Premises to (i) an existing tenant currently in the Building or
Project, or (ii) be a person or entity with whom Landlord or its agent is
negotiating and to or from whom Landlord or its agent has given or received any
written or oral lease proposal within the past two (2) months regarding leasing
space within the Building or Project.
     27. LIMITATION OF LIABILITY; TRANSFER OF PREMISES BY LANDLORD.
     a. In consideration of the benefits accruing hereunder, Tenant on behalf of
itself and all successors and assigns of Tenant covenants and agrees that, in
the event of any actual or alleged failure, breach or default hereunder by
Landlord, or in the event any actual or alleged failure, breach or default by
the Master Landlord (as defined below), Tenant’s recourse against Landlord or
Master Landlord for monetary damages will be limited to Landlord’s and Master
Landlord’s interest in the Building including, subject to the prior rights of
any Mortgagee, Landlord’s interest in the rents of the Building and any
insurance proceeds payable to Landlord or Master Landlord.
     b. No personal liability or personal responsibility is assumed by, nor
shall at any time be asserted or enforceable against Landlord’s agents or
employees, and their respective heirs, legal representatives, successors and
assigns on account of the Lease or on account of any covenant, undertaking or
agreement of Landlord contained in this Lease. In the event of a sale or
transfer by Landlord of its interest in the Premises or this Lease, such sale or
transfer shall operate to release the transferor from all liability for the
performance of the obligations of Landlord hereunder, expressed or implied, from
and arising on or after the date of such transfer, and Tenant agrees thereafter
to look solely to the successor in interest of Landlord in and to this Lease for
the performance of Landlord’s obligations hereunder accruing after the date of
such transfer and thereupon Landlord shall be discharged from any further
liability with respect thereto.
     28. ESTOPPEL CERTIFICATE. Within ten (10) days after request therefore by
Landlord or any mortgagee, trustee of a trust deed, or ground lessor regarding
Landlord’s interests in the Premises, Tenant agrees to deliver in recordable
form an estoppel certificate in form reasonably satisfactory to Landlord or
Landlord’s lender certifying (i) that this Lease is unmodified and in full force
and effect, or is in full force and effect as modified and stating the
modifications; (ii) the amount of Base Rent and the date to which Base Rent and
Additional Rent have been paid in advance; (iii) the amount of any security
deposited with Landlord; (iv) that Landlord is not in default hereunder or, if
Landlord is claimed to be in default, stating the nature of any claimed default;
and (v) as to such other items relating to this Lease as may be reasonably
requested by Landlord or Landlord’s lender and/or purchaser. Any such statement
may be relied upon by a purchaser, assignee or lender. Tenant’s failure to
execute and deliver such statement within the time required shall at Landlord’s
election be a default under this Lease and shall also be conclusive upon Tenant
that: (1) this Lease is in full force and effect and has not been modified
except as represented by Landlord; (2) there are no uncured defaults in
Landlord’s performance and that Tenant

 



--------------------------------------------------------------------------------



 



has no right of offset, counterclaim or deduction against Rent; and (3) not more
than one month’s Rent has been paid in advance.
     29. REMEDIES OF LANDLORD. In the event that during the Term of this Lease
any of the following occur (each of the following, a “Default”):
     a. Tenant shall have failed to pay any installment of Base Rent, Additional
Rent or any other charge provided herein, or any portion thereof, when the same
shall be due and payable, and the same shall remain unpaid for a period of five
(5) days after Tenant receives Landlord’s written notice of default. After the
second such event during any calendar year of the Lease Term or Renewal periods,
no such default notice shall be required by Landlord;
     b. Tenant shall have failed to comply with any other provision of this
Lease except with respect to the payment of any amount due under the terms of
this Lease, and shall not have cured such failure within thirty (30) days after
Landlord, by written notice, has informed Tenant of such noncompliance;
provided, however, in the case of a default which cannot be cured with due
diligence within a period of ten (10) days, Tenant shall have such additional
time to cure such default as may be reasonably necessary, provided Tenant
proceeds promptly and with due diligence to cure such default after receipt of
said notice; or
     c. Tenant shall make an assignment for the benefit of creditors or be
adjudicated as bankrupt.
     Upon Tenant’s Default, Landlord, upon written notice to Tenant, may elect
either:
     (i) to cancel and terminate this Lease, and this Lease shall not be treated
as an asset of Tenant’s estate in bankruptcy, or
     (ii) to terminate Tenant’s right to possession only without canceling and
terminating Tenant’s continued liability under this Lease.
     Notwithstanding the fact that initially Landlord elects under (ii) to
terminate Tenant’s right to possession only, Landlord shall have the continuing
right to cancel and terminate this Lease by serving thirty (30) days written
notice on Tenant of such further election, and shall have the right to pursue
any remedy at law or in equity that may be available to Landlord.
     In the event of Landlord’s election under (ii) to terminate Tenant’s right
to possession only, Landlord may, at Landlord’s option, enter into the Premises
and take and hold possession thereof without such entry and possession
terminating this Lease, or releasing Tenant, in whole or in part, from Tenant’s
obligation to pay the Rent hereunder for the full stated Term. Upon such
re-entry, Landlord may remove all persons and property from the Premises, and
such property shall be deemed abandoned and may be destroyed, and/or removed and
stored in a public warehouse or elsewhere and/or sold at the cost of and for the
account of Tenant, without Landlord becoming liable for any loss or damage which
may be occasioned thereby. Such re-entry shall be conducted in the following
manner: without resort to judicial process or notice of any kind in the
situation where Tenant has voluntarily surrendered possession of the Premises;
and, otherwise by resort to judicial process. Upon and after entry into
possession without termination of the Lease, Landlord may, but is not obligated
to, release the Premises or any part thereof to any person, firm, or
corporation, other than Tenant, for such rent, for such time and upon such terms
as Landlord, in Landlord’s sole discretion, shall determine; but Landlord shall
not be required to accept any tenant offered by Tenant or to observe any
instruction given by Tenant about such reletting. Landlord may make alterations
and repairs, and redecorate the Premises to the extent deemed by Landlord
necessary or desirable.
     Upon such re-entry, Tenant shall be liable to Landlord as follows:
     For the unpaid installments of Base Rent, Additional Rent and other unpaid
sums which were due prior to such reentry, which sums shall be payable
immediately;
     For the installments of Base Rent, Additional Rent and other sums falling
due pursuant to the provisions of this Lease for the periods after re-entry
during which the Premises remain vacant, which sums shall be payable as they
become due hereunder;

 



--------------------------------------------------------------------------------



 



     For all expenses, including leasing commissions, attorneys fees, costs of
alterations, repairs and redecorating, which shall be payable by Tenant as they
are incurred;
     While the Premises are subject to any new lease or lease made pursuant to
this Section, for the amount by which the monthly installments payable under
such new lease or leases is less than the monthly installments for all charges
payable pursuant to this Lease, which deficiencies shall be payable monthly; and
     For interest upon all of the foregoing as provided in this Lease.
     No such re-entry or taking possession of the Premises by Landlord shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention is given by Tenant. Landlord agrees to use reasonable
efforts to mitigate Tenant’s damages as relates to Tenant’s remaining Lease
obligation.
     If Tenant or Landlord shall default in the performance of any covenant
required to be performed by it under this Lease, taking into consideration the
grace periods provided in this Section, Tenant or Landlord may perform the same
for the account and at the expense of the other party. If Tenant or Landlord at
any time is compelled to pay, or elects to pay, any sum of money by reason of
the failure of the other part to comply with any provisions of this Lease, or if
Tenant or Landlord is compelled to incur any expense, including reasonable
attorneys fees, in instituting, prosecuting or defending any action or
proceeding instituted by reason of any default of hereunder, the sum or sums so
paid by shall be due from the other party on the next date following the payment
of such sums upon which a regular monthly rental payment is due, together with
interest at the Interest Rate.
     No right or remedy herein conferred upon or reserved to either party is
intended to be exclusive of any other right or remedy herein or by law provided,
but each shall be cumulative and in addition to every other right or remedy
given herein or now or hereafter existing at law or equity.
     30. ACCORD AND SATISFACTION. No payment by Tenant or receipt by Landlord of
a lesser amount than the payment required to be paid by Tenant shall be deemed
to be other than on account of the earliest Rent and other charges required to
be paid, nor shall any endorsement or statement on any check or similar payment
be deemed an accord and satisfaction, and Landlord shall accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or other required payment, or pursue any other remedy provided in this
Lease. Accord and satisfaction, if any, shall be accomplished by a separate
document executed by Landlord and Tenant.
     31. DEFAULT BY LANDLORD. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within ten (10) business days
after receipt of written notice from Tenant specifying such failure (or if such
failure cannot reasonably be cured within ten (10) business days, if Landlord
does not commence to cure the failure within said ten (10) day period, then such
failure shall constitute a default hereunder and Landlord shall be liable to
Tenant for any damages sustained by Tenant as a result of Landlord’s default;
provided, however, it is expressly understood and agreed that if Tenant obtains
a money judgment against Landlord resulting from any default or other claim
arising under this Lease, that judgment shall be satisfied only out of the
rents, issues, profits, and other income actually received on account of
Landlord’s right, title and interest in the Premises, Building or Project, and
no other real, personal or mixed property of Landlord (or of any of the partners
which comprise Landlord, if any, or of the officers, shareholders, directors,
partners or principals of such partners comprising Landlord, (if any) wherever
situated), shall be subject to levy, attachment or execution, or otherwise used
to satisfy any such judgment. Tenant hereby waives any right to satisfy a
judgment against Landlord except from the rents, issues, profits and other
income actually received on account of Landlord’s right, title and interest in
the Premises, Building or Project. Tenant shall not have the right to terminate
this Lease or to withhold, reduce or offset any amount against any payments of
Rent or any other charges due and payable under this Lease except as otherwise
specifically provided herein.

 



--------------------------------------------------------------------------------



 



     32. SIGNS, WINDOW COVERINGS. Tenant shall not place or cause to be placed
any sign or lettering on the exterior of the Building, in the halls or other
common areas of the Building, or on the Premises, without the prior written
consent of Landlord, provided however, Tenant shall have the right, without the
prior written consent of Landlord, to place or cause to be placed signage or
lettering on those portions of the halls or common areas of the Building or the
Premises where such area is on a floor of the Building for which Tenant is the
sole tenant. Landlord hereby consents to all signage and lettering of Tenant
existing in the Premises and the Building as of the date hereof. Tenant shall
have the right to place a sign or lettering on entrances to the Premises, and on
any sign directory provided by Landlord; provided the location, style, text,
size and color are first approved in writing by Landlord, in Landlord’s sole
discretion. Any sign or lettering not so approved may be removed by Landlord at
Tenant’s expense. Upon termination of this Lease, Tenant shall, at Tenant’s cost
and expense, remove all signage, and repair any damage caused thereby, and
restore the surface to its original condition.
     Landlord shall provide building standard signage on the building directory
board as well as a building standard suite entry sign, for each of Tenant, its
parents, subsidiaries, affiliates and other related entities who operate within
the Premises, identifying each such party by name and suite number.
     33. CONDITION OF PREMISES AND LANDLORD’S PROPERTY AT TERMINATION. At
termination of this Lease, Tenant shall vacate and deliver the Premises, and all
partitions, improvements, alterations and other property of Landlord to Landlord
in as good order and condition as the same were in on the Commencement Date,
reasonable wear and tear and alterations approved by Landlord in writing
excepted; provided, however, that Tenant shall comply with all conditions
provided for in any consent given by Landlord for alterations approved by
Landlord. On or before the Expiration Date or the sooner termination of the
Lease, Tenant, at its expense, shall remove all of its equipment from the
Premises, and any property not removed shall be deemed abandoned. To the extent
Tenant’s property is removed pursuant to this Section, Tenant, at its cost and
expense, shall repair any damage done to the Premises by such removal. If Tenant
chooses not to remove its property, Landlord may require Tenant, at Tenant’s
cost and expense, to remove its property and restore the Premises to good
condition and repair. All alterations, additions and fixtures, other than
Tenant’s equipment, which have been made or installed by Landlord, or by Tenant
with Landlord’s written consent, upon the Premises, shall remain as Landlord’s
property (unless the consent given by Landlord for such alterations, additions
or fixtures provides otherwise) and shall be surrendered with the Premises as a
part thereof. Tenant shall surrender promptly all keys for the Premises or locks
therein to Landlord’s property manager. If Tenant fails to deliver the Premises
and Landlord’s property to Landlord in the condition required by the provisions
of this Section, Landlord, at its option, may clean and repair the Premises and
Landlord’s property, as necessary, and any expenditures made in connection with
such work shall be due and payable from Tenant upon demand, plus an amount equal
to fifteen percent (15%) of such expenditures for overhead and supervision. If
the Premises are not surrendered at Expiration Date or earlier termination of
the Lease, Tenant shall indemnify Landlord against loss or liability resulting
from delay by Tenant in so surrendering the Premises, including but not limited
to, any claim made by any succeeding tenant based upon such delay and any lost
leasing opportunities.
     34. RELATIONSHIP OF THE PARTIES. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by a third party to create the
relationship of principal and agent, or of a partnership, joint venture, or any
association whatsoever between Landlord and Tenant, it being expressly
understood and agreed that neither the method of computation of Rent, nor any
other provisions contained in this Lease, nor any act or acts of the parties
hereto, shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of Landlord and Tenant.
     35. NOTICES. All notices and communications of similar legal import from
either Landlord or Tenant to the other party shall be in writing and shall be
considered to have been duly given

 



--------------------------------------------------------------------------------



 



or served if and when sent by certified or registered mail, return receipt
requested, postage prepaid, or by nationally recognized overnight carrier, to
the other party at its address set forth below, or to such other address as such
party may hereafter designate by written notice to the other party given in
accordance with this Section, or shall be personally served upon an officer or
general partner of such party.

     
To Landlord:
  To Tenant:
 
   
Thompson National Properties, LLC
Attention: Lease Administration
1900 Main Street, Suite 700
Irvine, California 92614
  Green Tree Servicing LLC
Attn: Kyra Camacho
345 Saint Peter Street, #1100
Saint Paul, MN 55102
Telephone: (651) 293-5537
 
   
With a copy to:
  With a copy to:
 
   
Thompson National Properties, LLC
345 St. Peter Street
St. Paul, Minnesota
  Green Tree Servicing LLC
Attn: General Counsel
345 Saint Peter Street, #1100
Saint Paul, MN 55102
Telephone: (651) 293-3472

     36. DEFINITION OF LANDLORD AND TENANT; JOINT AND SEVERAL LIABILITY. The
words Landlord and Tenant used herein shall include the plural thereto and the
necessary changes required to make the provisions hereof apply to corporations,
partnerships, associations, or men or women shall be construed as if made. If
two or more parties are referred to collectively under one designation, the
liability of each shall be joint and several.
     37. AUTHORITY. Each party hereby covenants, represents and warrants that
each person executing this Lease is duly authorized to execute and deliver this
Lease.
     38. ANTI-TERRORISM CERTIFICATION. Tenant represents and warrants to
Landlord that (a) Tenant is not listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Asset Control Department
of the Treasury (“OFAC”) pursuant to the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept 25, 2001) (the “Order”) or on any other
lists of terrorist or terrorist organizations (“Lists”) issued pursuant to the
rules and regulations of OFAC or in any other enabling legislation or other
Executive Orders in respect thereof (the Order and such other rules, regulations
legislation or orders are collectively called the “Orders”); (b) Tenant is not
and will not be engaged in any activities prohibited in the Orders; (c) Tenant
has not been convicted of or pleaded nolo contendere to charges related to
activity prohibited in the Orders; and (d) Tenant will not permit the Premises
to be used for activities prohibited in the Orders nor permit the Premises to be
occupied by any person on such Lists. Breach of these representations
constitutes a material breach of the Lease, as amended hereby, and shall entitle
Landlord to any and all remedies allowed by law.
     39. CHANGES REQUESTED BY LENDER. Neither Landlord nor Tenant shall
unreasonably withhold its consent to changes or amendments to this Lease
requested by any lender of Landlord having a security interest in the Building
or this Lease, so long as these changes do not alter the basic business terms of
this Lease or otherwise materially diminish any rights or materially increase
any obligation of the party from whom consent to such change or amendment is
requested.
     40. CONSENT. Intentionally deleted.
     41. PRIOR AGREEMENTS; AMENDMENTS. This Lease contains all of the agreements
of the parties with respect to any matter covered or mentioned in this Lease,
and no prior agreement or

 



--------------------------------------------------------------------------------



 



understanding pertaining to any such matter shall be effective for any purpose.
No provisions of this Lease may be amended or added to except by an agreement in
writing signed by the parties or their respective successors in interest.
     42. ATTORNEY FEES. In the event it becomes necessary for either party to
file a suit to enforce this Lease or any provisions contained therein, the party
prevailing in such action shall recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and court costs incurred by such prevailing
party in such suit.
     43. QUIET ENJOYMENT. Tenant, upon paying the Rent and performing all of its
obligations under this Lease, shall peaceably and quietly enjoy the Premises,
subject to the terms of this Lease and to any mortgage, lease or other agreement
to which this Lease may be subordinate.
     44. MEMORANDUM OF LEASE. Landlord and Tenant agree that neither shall
record this Lease; provided, however, that upon the request of either party, the
parties hereto agree to execute and record a Memorandum of Lease summarizing the
terms hereof, including Tenant’s option to extend the Term of the Lease. The
recording fees shall be paid by the party requesting the recordation. If a
Memorandum of Lease is recorded, Tenant agrees that it will, upon termination of
the Lease, promptly execute and deliver, in recordable form, a quit claim deed
or other instrument reasonably acceptable to Landlord evidencing that the Lease
has been terminated and that Tenant makes no further claim to the Premises.
     45. TIME OF THE ESSENCE. Time is of the essence in the performance of all
obligations under this Lease.
     46. DUTY OF REASONABLENESS. Unless a contrary standard or right is set
forth in this Lease, whenever Landlord or Tenant is granted a right to take
action, exercise discretion, or make an allocation, judgment or other
determination, Landlord or Tenant shall act reasonably and in good faith and
take no action which might result in the frustration of the reasonable
expectations of a sophisticated tenant and a sophisticated landlord concerning
the benefits to be enjoyed under this Lease.
     47. COMPLIANCE WITH LAW. Landlord and Tenant shall each do all acts
required to comply with all applicable laws, ordinances, and rules of any public
authority relating to their respective maintenance obligations as set forth
herein.
     48. WAIVER. The receipt of Rent or other charges by Landlord with knowledge
of any breach of this Lease by Tenant or of any default on the part of Tenant in
the observance or performance of any of the obligations or covenants of this
Lease shall not be deemed to be a waiver of any provisions of this Lease. No
failure on the part of Landlord or Tenant, as the case may be, to enforce any
obligation or covenant herein contained, nor any waiver of any right hereunder
by Landlord or Tenant, as the case may be, unless in writing, shall discharge or
invalidate such obligation or covenant or affect the right of Landlord or
Tenant, as the case may be, to enforce the same in the event of any subsequent
breach or default.
     49. INVALIDITY. If any part of this Lease or any part of any provisions
hereof shall be adjudicated to be void or invalid, then the remaining provision
hereof not specifically so adjudicated to be invalid shall be executed without
reference to the part or portion so adjudicated to be invalid shall be executed
without reference to the part or portion so adjudicated insofar as such
remaining provisions are capable of execution.

 



--------------------------------------------------------------------------------



 



     50. GOVERNING LAW. This Lease shall be subject to and governed by the laws
of the State of Minnesota, and all questions concerning the meaning and
intention of the terms of this Lease and concerning the validity hereof and
questions relating to performance hereunder shall be adjudicated and resolved in
accordance with the laws of Minnesota, notwithstanding the fact that one or more
of the parties now is or may hereafter become a resident of a different state.
     51. HEADINGS. The headings of the paragraphs and subparagraphs of this
Lease are for convenience of reference only and do not form a part hereof and
shall not be interpreted or construed to modify, limit or amplify such
paragraphs and subparagraphs.
     52. PARTIES IN INTEREST. This Lease shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of
Landlord; and shall inure to the benefit of, subject to the provisions of
Paragraph 26, and be binding upon the successors and assigns of Tenant.
     53. COUNTERPARTS. This Lease may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
     54. SECURITY DEPOSIT. Intentionally Deleted.
     55. RIGHT OF FIRST REFUSAL. Provided the Lease is then in full force and
effect and there is no uncured default thereunder, Tenant shall have the right
of first refusal to lease additional space in the Building consisting of
approximately 7,940 rentable square feet in Suite 1400 on the fourteenth (14th)
floor and 2,386 rentable square feet in Suite 1375 on the thirteenth (13th)
floor (collectively, the “ROFR Area”). Such right of first refusal shall be
exercisable at the following times and upon the following conditions.
          (a) If during the Term of this Lease, Landlord receives a bona fide
offer from a prospective tenant (the “Prospective Tenant”) to lease premises
(the “Offered Premises”) in the Building containing all or any part of the ROFR
Area, and Landlord desires to accept such offer, Landlord shall notify Tenant of
such fact. Tenant shall have a period of five (5) business days from the date of
delivery of such notice to notify Landlord whether Tenant elects to exercise the
right granted hereby to lease the Offered Premises. If Tenant fails to give any
notice to Landlord within the required five (5) business day period, Tenant
shall be deemed to have refused its right to lease all or any portion of the
Offered Premises.
          (b) If Tenant refuses its right to lease the Offered Premises, either
by giving written notice thereof or by failing to give any notice, or Tenant
fails to timely execute a lease amendment in accordance with subparagraph
(c) below, Landlord shall thereafter have the right to lease the Offered
Premises to the Prospective Tenant and whether or not Landlord and the
Prospective Tenant enter into a lease agreement for the Offered Premises, Tenant
shall have no right of first refusal with respect to the ROFR Area until the
later to occur of (i) one (1) year following the date (A) Tenant refuses its
right to lease the Offered Premises, either by giving written notice thereof or
failing to give any notice, or (B) Tenant fails to timely execute a lease
amendment expanding the Premises to include the Offered Premises (the “One Year
Period”), or (ii) the date the ROFR Area is again available to Landlord to lease
following the One Year Period.
          (c) If Tenant exercises its right to lease the Offered Premises,
Landlord and Tenant shall, within fifteen (15) business days after Tenant
delivers to Landlord notice of its election, enter into a lease agreement with
respect to the Offered Premises on the same terms, covenants, and conditions as
are contained in this Lease, except as follows:

 



--------------------------------------------------------------------------------



 



     (i) The rentable area of the Offered Premises shall be equal to the area
offered to be leased by the Prospective Tenant.
     (ii) The Rent rate to be paid for the Offered Premises shall be equal to
the Rent rate in effect under this Lease for the Premises and including all
increases from time to time in such rental rate.
     (iii) The term of the lease of the Offered Premises shall be co-terminous
with this Lease.
     (iv) Tenant shall receive an improvement allowance exclusively for the
Offered Premises equal to (i.e. $25.00 per r.s.f.) and in accordance with
Exhibit C hereto, except that, notwithstanding the foregoing, if the date of
exercise of Tenant’s right to lease the Offered Premises is at any time after
the twelfth (12th) month of the Lease Term, then the maximum amount of
Landlord’s Contribution shall be amortized by over the then-remaining Lease
Term.
          (d) Notwithstanding anything herein to the contrary, Tenant’s right of
first refusal pursuant to this paragraph shall be subordinate to any and all
rights, including without limitation, renewal rights, expansion rights, rights
of first refusal and rights of first offer, under any existing lease demising
premises in the Building, including but not limited to the pre-existing right of
first offer rights of tenant Morgan Stanley Smith Barney Financing LLC (or its
successor) to certain space available in the Building. If any party with
superior rights to Tenant to the ROFR Area space declines to lease such space
pursuant to such party’s legal rights, then the ROFR Area will be offered to
Tenant within ten (10) days thereof.
          (e) Any assignment or subletting by Tenant of this Lease, or any
termination of this Lease or termination of Tenant’s right to possess the
Premises, shall terminate the refusal right of Tenant hereby granted.
     56. Intentionally Deleted.
     57. NO BROKERS. Landlord and Tenant acknowledge and warrant that there are
no brokers, agents, or finders involved in this Lease transaction. Each party
shall indemnify, protect, defend and hold harmless the other party against all
claims, demands, losses liabilities, lawsuits, judgments, costs and expenses
(including reasonable attorneys’ fees) for any leasing commission, finder’s fee
or similar compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker, agent or finder.
     58. PARKING. Upon payment for same as set forth herein, Tenant shall be
entitled to the following parking spaces in the Ramp Condominium area:
a. Basement (levels B1 and B2):Landlord shall return priority exiting of parking
ramp to the level B1 & B2 parkers.
     24 spaces at $195.00 per month per space, on a “24/7” basis. All rental
rates stated herein shall include sales tax. The spaces will be designated by
Landlord for use by Tenant, at Tenant’s expense. Tenant shall have the ongoing
right to add up to five (5) additional spaces

 



--------------------------------------------------------------------------------



 



during the Lease Term at the same rate as the other spaces in the Basement.
Tenant shall have the right of first refusal with respect to basement level
spaces that become available. All additional spaces which are added can be
surrendered by Tenant upon thirty (30) days notice to Landlord. Tenant shall be
allowed to sublease the parking spaces subject to compliance with Section 26 of
the Lease.
     b. General (levels D — J):
     28 spaces utilized at $175.00 per month per space on a “24/7” basis All
rental rates stated herein shall include sales tax. The spaces will be
designated by Landlord for use by Tenant, at Tenant’s expense. Tenant shall have
the ongoing right to add up to 26 additional spaces during the Lease Term at the
same rate as the other spaces in the General levels, subject to availability.
All additional spaces which are added can be surrendered by Tenant upon thirty
(30) days notice to Landlord. Tenant shall be allowed to sublease the parking
spaces subject to compliance with Section 26 of the Lease.
     c. Condo Tenant (level L):
     6 spaces at $175.00 per month per space on a “24/7” basis. All rental rates
stated herein shall include sales tax. The spaces will be designated by Landlord
for use by Tenant, at Tenant’s expense. In the event Landlord sells any parking
space located in the Condo Level to a residential owner in the Park Towers
Condominium, and there are no other available spaces for Tenant’s use on the
Condo Level, Landlord reserves the right to relocate any of Tenant’s spaces on
Level L to a different space elsewhere in the Parking Ramp upon the same terms
and conditions set forth herein. Tenant shall be allowed to sublease the parking
spaces subject to compliance with Section 26 of the Lease.
     59. STORAGE SPACE
     Storage Space (located in Parking Ramp)
     Tenant shall be entitled to use storage space at the rate $9.00 per s.f.
for an area not to exceed 1130 s.f. The monthly rate for the storage space shall
be $847.50.
     60. LETTER OF CREDIT. Intentionally Deleted.
     61. GUARANTY. Tenant’s obligations under this Lease shall be guaranteed by
GREEN TREE INVESTMENT HOLDINGS II LLC, pursuant to a Guaranty in the form
attached hereto as Exhibit D.
     62. TEMPORARY SPACE. Landlord hereby grants Tenant the use of certain
temporary space as described on Exhibit E hereto.
     63. DECK. At its sole cost, Tenant hereby agrees to cause a new paver deck
and related improvements (collectively, the “Deck”) to be constructed in the
Deck Area during the initial Lease Term. Tenant shall construct the Deck in
accordance with plans and specifications (the “Deck Plans”) approved in advance
by both Landlord and the Master Condo Association for Landmark Towers (the
“Association”). The Deck Plans submitted for approval shall be sufficiently
detailed to obtain a building permit. Landlord’s approval shall not be
unreasonably withheld, conditioned, or delayed. Tenant shall

 



--------------------------------------------------------------------------------



 



cause the Deck Plans to be prepared, at Tenant’s cost. Tenant shall cause any
plans for any mechanical, electrical and plumbing work to be submitted and
approved in advance by Landlord’s engineers. The Deck shall be constructed by a
contractor reasonably acceptable to Landlord (the “Contractor”). Tenant hereby
agrees that the Deck Plans shall comply with all applicable laws and
regulations. Landlord’s approval of any of the Deck Plans (or any modifications
or changes thereto) shall not impose upon Landlord or its agents or
representatives any obligation with respect to the design of the Deck or the
compliance of the Deck or the Deck Plans with applicable laws and regulations.
     The Deck shall be constructed in a good and workmanlike manner, and only
good grades of material shall be used. The construction of the Deck shall be
performed in such a fashion and by such means as necessary to maintain a
professional work environment in the areas surrounding the space to be improved.
Tenant shall only use labor that will work in peace and harmony with other
contractors and workers serving the Building in constructing the Deck. Tenant
shall permit Landlord to observe and monitor the construction of the Deck.
     If, as a result of the construction of the Deck or any portion thereof,
Landlord is obligated to comply with the Americans With Disabilities Act or any
other law or regulation and such compliance requires Landlord to make any
improvement or alteration to any portion of the Project, as a condition to
Landlord’s consent, Landlord shall have the right to require Tenant to pay to
Landlord prior to the construction of the Deck, the entire cost of any
improvement or alteration Landlord is obligated to complete by such law or
regulation. Tenant agrees to obtain or cause its contractor to obtain, prior to
the commencement of any work, “builders all risk” insurance in an amount
approved by Landlord and workers compensation insurance. If Landlord consents to
certain Deck Plans, the consent shall be deemed conditioned upon Tenant
acquiring a building permit from the applicable governmental agencies,
furnishing a copy thereof to Landlord prior to the commencement of the work, and
compliance by Tenant with all conditions of said permit in a prompt and
expeditious manner. Tenant shall provide Landlord with as-built plans and
specifications for the Deck. Tenant shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Tenant at the
Deck, which claims are or may be secured by any mechanic’s or materialmen’s lien
against the Project, or any interest therein. Tenant shall give Landlord not
less than ten (10) days’ advance written notice prior to the commencement of any
work on the Deck by Tenant, and Landlord shall have the right to post notices of
non-responsibility in or on the Project.
     64. EXPANSION OPTION. Tenant is hereby granted the Expansion Option
described at Exhibit F hereto, which is incorporated herein by this reference.
     65. SECOND EXPANSION OPTION. Tenant is hereby granted the Second Expansion
Option described at Exhibit G hereto, which is incorporated herein by this
reference.
     The parties hereto have duly executed this Agreement of Lease effective as
of the date and year first written above.

            LANDLORD:

A.CUSENZA-LANDMARK TOWERS LLC, INEICHEN-LANDMARK TOWERS LLC, PLASTIC-LANDMARK
TOWERS LLC, CATTANEO-LANDMARK TOWERS LLC, DND-LANDMARK TOWERS LLC,
CHAIKIN-LANDMARK TOWERS LLC, HOWELLS-LANDMARK TOWERS LLC, GARCIA-LANDMARK TOWERS
LLC, KARLESKINT-    

 



--------------------------------------------------------------------------------



 



            LANDMARK TOWERS LLC, USALIS-LANDMARK TOWERS LLC, CUSENZA-LANDMARK
TOWERS LLC, SENSENBAUGH-LANDMARK TOWERS LLC, PAREDERO-LANDMARK TOWERS LLC,
BAINTER-LANDMARK TOWERS LLC, SMG-LANDMARK TOWERS LLC, L. O’DONNELL-LANDMARK
TOWERS LLC, M. O’DONNELL-LANDMARK TOWERS LLC, PILLSBURY-LANDMARK TOWERS LLC,
BARRY-LANDMARK TOWERS LLC, R&R-LANDMARK TOWERS LLC, SHARP-LANDMARK TOWERS LLC,
ETZEL-LANDMARK TOWERS LLC, MAXWELL-LANDMARK TOWERS LLC, VENTURI-LANDMARK TOWERS
LLC, BRUNDIDGE-LANDMARK TOWERS LLC, SGB-LANDMARK TOWERS LLC, EDWARDS-LANDMARK
TOWERS LLC, AND BSITES-LANDMARK TOWERS LLC, each a Delaware limited liability
company (“Landlord”), their successors and assigns, acting by and through TNPPM
LANDMARK, LLC (“Agent” for Landlord), wholly-owned by TNP Property Manager, LLC
   

         
 
  By:   TNPPM Landmark, LLC,
    a Delaware limited liability company  
 
  Its:   as Agent for Landlord  
 
      By:  TNP Property Manager, LLC
    a Delaware limited liability company  
 
      Its:  Sole Member  
 
      By:  Thompson National Properties, LLC
    a Delaware limited liability company  
 
      Its:  Sole Member

                  By:         Title:        Date:   

            WITNESSES AS TO LANDLORD:

________________________
   

            ________________________
(Print name as signed above)

________________________


________________________
(Print name as signed above)
   

 



--------------------------------------------------------------------------------



 



            TENANT:

GREEN TREE SERVICING LLC
a Delaware limited liability company    

                  By:         Name:         Title:         Date:    

            WITNESSES AS TO TENANT:


________________________


________________________
(Print name as signed above)


________________________


________________________
(Print name as signed above)
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Premises

          Suite   Sq. Ft.  
300
    3,762  
400
    2,782  
500
    22,015  
600
    16,764  
700
    4,166  
800
    11,597  
900
    11,597  
1000
    11,597  
1100
    11,597  
1235
    1,429  
1410
    3,657  
1700
    11,597  
 
     
Total Sq. Ft.
    112,560  
 
     

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782200.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782201.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782202.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782203.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782204.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782205.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782206.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782207.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782208.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782209.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782210.gif]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [b87822b8782211.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S INSURANCE REQUIREMENTS
     This outlines the insurance requirements of your Lease. To assure
compliance with these terms, we suggest you send a copy of this Exhibit to your
insurer or agent. Initial Certificates must be provided to Landlord prior to
occupancy of the Premises, renewals ten (10) days before expiration.

  1.   Commercial General Liability Insurance:         $1,000,000 Combined
Single Limit, each occurrence         $2,000,000 Aggregate (minimum) this
location         $2,000,000 Products/Completed Operations Aggregate        
$500,000 Fire Legal Liability Limit, per fire         Bodily Injury, Property
Damage, Personal Injury and Advertising Injury; Blanket Contractual Liability —
Covering Indemnity 14; Products and Completed Operations Liability; Landlord as
an Additional Insured; Severability of Interest, permitting Cross liability
among insureds; provision stating that tenant’s insurance is primary and
non-contributing with any insurance carried by Landlord.     2.   $2,000,000.00
Umbrella coverage     3.   Tenant’s Property Insurance:         All Risks
coverage of Property owned by Tenant or for which the Tenant is legally liable;
replacement cost basis, covering no less than 90% of all values.     4.  
Tenant’s Business Interruption Insurance         All Risks coverage of
operations at Premises; covering one-year’s business interruption due to insured
peril.     5.   Tenant’s Workers’ Compensation and Employer’s Liability
Insurance (if applicable):         Statutory Limits and terms required by the
state in which the Premises are located, $2,000,000 Employer’s Liability Limit.
    6.   Tenant’s Automobile Insurance (if requested):         $2,000,000
Combined Limit per accident; covering all owned, non-owned, hired autos (Symbol
1 — any auto).

     All insurance is to be with licensed insurers having a Best’s rating of “A
-” or better, and must include the following:
Waiver of Subrogation in favor of Landlord Thirty (30) day pre-notice of
cancellation and/or renewal to Landlord
SEND CERTIFICATE TO:
Thompson National Properties, LLC
Attention: Lease Administration
1900 Main Street, Suite 700

41



--------------------------------------------------------------------------------



 



Irvine, California 92614
With a copy to:

Thompson National Properties, LLC
345 St. Peter Street
St. Paul, Minnesota
The policies shall name, as additional insureds, Landlord, Thompson National
Properties, LLC, and its affiliates, TNP Property Manager, LLC, on a primary and
non-contributory basis on general liability against claims for bodily injury,
personal injury and property damage based upon, involving or arising out of the
ownership, use, occupancy or maintenance of the Premises and all areas
appurtenant thereto Landlord.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TENANT FINISH-WORK: ALLOWANCE
     1. Except as set forth on this Exhibit, Tenant accepts the Premises “AS-IS”
and acknowledges that Landlord has no obligation to make or otherwise pay for
any improvements, alterations or repairs thereto.
     2. IMPROVEMENTS. Tenant shall improve the 10th Floor Premises in accordance
with plans and specifications approved in advance by Landlord (the “Plans”),
which approval shall not be unreasonably withheld, conditioned, or delayed (such
improvements are referred to herein as the “Improvements”). Tenant shall perform
the Improvements at its own cost, subject to the Landlord’s Contribution
(hereinafter defined). Tenant shall cause the Plans to be prepared, at Tenant’s
cost. Tenant shall cause any plans for any mechanical, electrical and plumbing
work to be submitted and approved in advance by Landlord’s engineers. Tenant
shall furnish the initial draft of the Plans to Landlord for its review and
approval. Landlord shall within seven (7) days after receipt either provide
comments to such Plans or approve the same. If Landlord provides Tenant with
comments to the initial draft of the Plans, Tenant shall provide revised Plans
to Landlord incorporating Landlord’s comments within seven (7) days after
receipt of Landlord’s comments. Landlord shall within seven (7) days after
receipt then either provide comments to such revised Plans or approve such
Plans. The process described above shall be repeated, if necessary, until the
Plans have been finally approved by Landlord. The Improvements shall be
performed by a contractor reasonably acceptable to Landlord (the “Contractor”).
Tenant hereby agrees that the Plans for the Improvements shall comply with all
applicable laws and regulations. Landlord’s approval of any of the Plans (or any
modifications or changes thereto) shall not impose upon Landlord or its agents
or representatives any obligation with respect to the design of the Improvements
or the compliance of such Improvements or the Plans with applicable laws and
regulations.
     The contractor Tenant chooses to perform the construction of the
Improvements shall be subject to the approval of Landlord, which approval shall
not be unreasonably withheld, conditioned, or delayed. All Improvements shall be
constructed in a good and workmanlike manner, and only good grades of material
shall be used. All Improvements shall be performed in such a fashion and by such
means as necessary to maintain a professional work environment in the areas
surrounding the space to be improved. Tenant shall only use labor that will work
in peace and harmony with other contractors and workers serving the Building in
constructing the Improvements. Tenant shall avoid actions which interfere with
or delay the activities of other contractors serving the Building and other
tenants. Tenant shall permit Landlord to observe and monitor all Improvements.
     3. CHANGE ORDERS. If Tenant shall require improvements (“Change Orders”) to
the 10th Floor Premises in addition to or substitution for the Improvements,
Tenant shall deliver to Landlord for its approval, which approval will not be
unreasonably withheld or delayed, plans and specifications for such Change
Orders. Landlord shall within 1 week after receipt of such initial draft of
plans and specifications for the Change Orders (the “Change Order Plans”) either
provide comments to such Change Order Plans or approve the same, and Landlord’s
failure to respond within seven (7) days after receipt of such initial draft
shall be deemed approval. If Landlord provides Tenant with comments to the
initial draft of the Change Order Plans, Tenant shall provide revised Change
Order Plans to Landlord incorporating Landlord’s comments within seven (7) days
after receipt of Landlord’s comments. Landlord shall then either provide
comments to such revised Change Order Plans or approve such Change Order Plans.
The process described in the previous sentence shall be repeated, if necessary,
until the Change Order Plans

 



--------------------------------------------------------------------------------



 



have been finally approved by Landlord. Tenant shall pay for all preparations
and revisions of the Change Order Plans and the construction of all Change
Orders.
     4. LANDLORD’S CONTRIBUTION. Landlord shall contribute an amount equal to
the lesser of (i) the total cost of the Improvements, Plans and Change Orders,
or (ii) $25.00 per rentable square foot in the 10th Floor Premises, i.e.
$289,925.00 (the lesser amount is the “Landlord’s Contribution”) to be applied
toward the costs incurred by Tenant for the Improvements, Plans and Change
Orders. If the cost of the Improvements, Plans and Change Orders exceeds the
Landlord’s Contribution, Tenant shall pay all of such excess costs. Tenant shall
not be entitled to Landlord’s Contribution until after Landlord has received
(a) all invoices, (b) evidence satisfactory to Landlord that the work covered by
such invoices has been completed in a satisfactory manner, (c) all necessary
lien waivers and sworn affidavits, (d) marked reproducible copies of the
originally approved Plans showing all substantial changes made in constructing
the Improvements during such period from the Plans as originally approved,
(e) such other documentation as Landlord may reasonably require under the
circumstances. Tenant shall deliver reproducible as-built Plans to Landlord at
the conclusion of Improvements. Following completion of the Improvements and
Tenant’s compliance with all of the terms herein, Landlord’s Contribution will
be provided to Tenant in the form of a monthly Rent credit, amortized evenly
over the remaining Term of the Lease.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
LEASE GUARANTY
     The undersigned (“Guarantor”) in consideration of, and in order to induce
A.CUSENZA-LANDMARK TOWERS LLC, INEICHEN-LANDMARK TOWERS LLC, PLASTIC-LANDMARK
TOWERS LLC, CATTANEO-LANDMARK TOWERS LLC, DND-LANDMARK TOWERS LLC,
CHAIKIN-LANDMARK TOWERS LLC, HOWELLS-LANDMARK TOWERS LLC, GARCIA-LANDMARK TOWERS
LLC, KARLESKINT-LANDMARK TOWERS LLC, USALIS-LANDMARK TOWERS LLC,
CUSENZA-LANDMARK TOWERS LLC, SENSENBAUGH-LANDMARK TOWERS LLC, PAREDERO-LANDMARK
TOWERS LLC, BAINTER-LANDMARK TOWERS LLC, SMG-LANDMARK TOWERS LLC, L.
O’DONNELL-LANDMARK TOWERS LLC, M. O’DONNELL-LANDMARK TOWERS LLC,
PILLSBURY-LANDMARK TOWERS LLC, BARRY-LANDMARK TOWERS LLC, R&R-LANDMARK TOWERS
LLC, SHARP-LANDMARK TOWERS LLC, ETZEL-LANDMARK TOWERS LLC, MAXWELL-LANDMARK
TOWERS LLC, VENTURI-LANDMARK TOWERS LLC, BRUNDIDGE-LANDMARK TOWERS LLC,
SGB-LANDMARK TOWERS LLC, EDWARDS-LANDMARK TOWERS LLC, AND BSITES-LANDMARK TOWERS
LLC, each a Delaware limited liability company (“Landlord”), their successors
and assigns, acting by and through TNPPM LANDMARK, LLC (“Agent” for Landlord),
wholly-owned by TNP Property Manager, LLC to enter into the attached Agreement
of Lease (“Lease”) with Green Tree Servicing LLC, a Delaware limited liability
company (“Tenant”), does hereby jointly and severally unconditionally guarantee
to Landlord and Landlord’s heirs, successors and assigns the payment of rent and
the performance of all obligations expressed as to be performed by Tenant under
the terms and provisions of the Lease, including payment of damages for any
breach of the Lease, and any liability of Tenant accruing under the Lease for
any period preceding as well as any period following the Term of the Lease
(collectively, the “Lease Obligations”). Guarantor’s obligation under this
Guaranty shall extend through the Term of the Lease, and any renewals,
extensions or holdovers thereof, and shall be binding upon Guarantor’s heirs,
successors and assigns.
     Whether or not any existing relationship between the Guarantor and Tenant
has been changed or ended and whether or not this Guaranty has been revoked,
Landlord may, but shall not be obligated to, enter into transactions resulting
in the modification, creation or continuance of the Lease Obligations, without
any consent or approval by Guarantor and without any notice to Guarantor. The
liability of Guarantor shall not be affected or impaired by any of the following
acts or things (which Landlord is expressly authorized to do, omit or suffer
from time to time, both before and after revocation of this Guaranty): (i) any
one or more extensions or renewals of the Lease Obligations (whether or not for
longer than the original period) or any modification of the contractual terms
applicable to the Lease Obligations; (ii) any waiver or indulgence granted to
Tenant, any delay or lack of diligence in the enforcement of the Lease
Obligations, or any failure to institute proceedings, me a claim, give any
required notices or otherwise protect any other person liable in respect of any
of the Lease Obligations; (iii) the assertion by Landlord of any right or remedy
available under the Lease, including without limitation the termination thereof;
(iv) any full or partial release of, settlement with, or agreement not to sue,
Tenant or any other guarantor or other person liable in respect of any of the
Lease Obligations; or (v) any release or discharge of Tenant in any creditor,
receivership, bankruptcy or other proceeding; the impairment, limitation or
modification of any liability of Tenant or remedy against Tenant in any such
proceeding; or the rejection, disaffirmance, disallowance or the like of the
Lease or this Guaranty in any such proceeding.
     Notwithstanding anything contained herein to the contrary, by acceptance of
this Lease Guaranty, Landlord acknowledges that Landlord must first exhaust or
pursue Landlord’s remedies available under the Lease, before Landlord proceeds
directly, and recovers, against the Guarantor.

 



--------------------------------------------------------------------------------



 



     Guarantor hereby waives notice of acceptance hereof, or any action taken or
omitted in reliance hereof, or of any default of Tenant under the Lease.
     Guarantor will not exercise or enforce any right of contribution,
reimbursement, recourse or subrogation available to Guarantor against any person
liable for payment of the Lease Obligations, or as to any collateral security
therefor, unless and until all of the Lease Obligations shall have been fully
paid and discharged.
     Guarantor jointly and severally agrees to pay all costs and expenses,
including reasonable attorney’s fees, incurred by Landlord in connection with
the protection, defense or enforcement of this Guaranty.

            GREEN TREE INVESTMENT HOLDINGS II LLC,
a Delaware limited liability company
      By:           Name:          Its:     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
TEMPORARY SPACE
     1. Temporary Space; Use; Condition. Subject to the terms and provisions of
this Exhibit, Landlord hereby grants Tenant a temporary license to use
Suite 1400, consisting of approximately 7,940 square feet (“Suite 1400”), and
Suite 1375, consisting of approximately 2,386 square feet (“Suite 1375”) (Suites
1400 and 1375 are collectively referred to herein as the “Temporary Space”) from
after the full execution and delivery of this Lease until the earliest of the
following dates (i) October 31, 2011, (ii) upon the substantial completion of
the Tenant Improvements in the 10th Floor Premises and the 10th Floor Premises
are ready for occupancy, or (iii) thirty (30) days after receipt of written
notice from Landlord as described below (the earliest to occur of the three
aforementioned dates is hereinafter referred to as the “Temporary Space
Termination Date”). In the event that Landlord procures a tenant for Suite 1400
or Suite 1375 or any portion thereof, Landlord will provide Tenant written
notice and Tenant shall vacate the Temporary Space no later than thirty
(30) days after receipt of such written notice from Landlord. If Tenant fails to
timely vacate the Temporary Space, then Tenant shall be in default of the Lease.
     Tenant shall use and occupy the Temporary Space for the sole and limited
purpose of operating an office (the “Permitted Use”) and for no other purpose
whatsoever. The Temporary Space shall not be used for any illegal purpose, nor
in violation of any valid law, statue, code, rule or regulation of any
governmental body, nor in any manner to create any nuisance or trespass, nor in
any manner which will void the insurance or increase the rate of insurance on
the Temporary Space or the Building, nor in any manner inconsistent with the
first-class nature of the Building. Tenant shall obtain, at Tenant’s expense,
all permits, licenses or other governmental approvals required for its use of
the Temporary Space for the Permitted Uses hereunder. Tenant hereby agrees that
all terms and provisions of the Lease shall apply to the Temporary Space as if
the Temporary Space were a part of the Premises.
     Licensee hereby accepts the Temporary Space in its “AS-IS” condition.
     2. Rent. Beginning July 1, 2011 and until the earlier to occur of: (i) the
date which is ninety (90) days after both Landlord and Tenant execute and
deliver this Lease to the other party, or (ii) the Temporary Space Termination
Date pursuant to the terms of this Exhibit, Tenant shall pay no Rent for the
Temporary Space except for monthly Additional Rent calculated at the rate of
3,000 rentable square feet at the annual rate of $12.54 per rentable square foot
(i.e. $3,135.00 per month). If, however, Tenant remains in possession of, or
fails to timely surrender, all or any portion of the Temporary Space after the
Temporary Space Termination Date, then Tenant shall pay Base Rent for such
occupied space at the per square foot Base Rent Rate then in effect for the
Premises as described at Section 3 (“Base Rent”) of this Lease as well as
applicable Additional Rent.
     3. Maintenance; Surrender. During Tenant’s occupancy of the Temporary Space
hereunder, Tenant shall, at Tenant’s sole cost and expense, maintain the
Temporary Space in a good, clean and sanitary condition. Tenant shall further,
at its own cost and expense, repair or restore any damage or injury to all or
any part of the Temporary Space caused by Tenant or its agents, employees,
invitees, licensees, visitors or contractors. If Tenant fails to make such
repairs or replacements promptly, Landlord may, at its option, upon prior
reasonable notice to Tenant (except in an emergency) make the required repairs
and replacements and the costs of such repair or replacements shall be charged
to Tenant and shall be due and payable by Tenant within ten (10) days following
receipt of Landlord’s invoice therefor. At the end of the Tenant’s occupancy of
the Temporary Space pursuant to this Exhibit, Tenant shall surrender the
Temporary Space to Landlord in broom clean condition, and otherwise in
substantially the same condition such Temporary Space is in as of the date
hereof, reasonable wear and tear excepted.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
EXPANSION OPTION
     Subject to and subordinate to any and all rights, including without
limitation, renewal rights, expansion rights, rights of first refusal and rights
of first offer, under any existing lease demising premises in the Building,
including but not limited to the pre-existing right of first offer rights of
tenant Morgan Stanley Smith Barney Financing LLC (or its successor), Tenant
shall have the expansion option (the “Expansion Option”) to lease any then
available space in the Building (collectively, the “Expansion Space”), in
accordance with and subject to each of the following terms and conditions:
     1. Expansion Option Deadline. On or before the expiration of the initial
Lease Term, Tenant shall have the option to expand the Premises to include the
Expansion Space or any portion thereof on the same Rent rate per rentable square
foot then in effect and terms and conditions of this Lease (the “Expansion Space
Terms”) except (a) the Lease Term for the Expansion Space shall commence ten
(10) days following Landlord’s receipt of the Expansion Space Acceptance Notice
(defined below), and (b) all allowances, concessions, security deposits and
similar terms for the Expansion Space shall be proportionally adjusted by
Landlord in Landlord’s discretion, provided that no Superior Right Holder
(hereinafter defined) wishes to lease the Expansion Space, except that
notwithstanding the foregoing, the tenant improvement allowance for the
Expansion Space shall be $25 per rentable square foot provided that the
Expansion Option is exercised no later than December 31, 2011 and provided
Tenant begins paying Rent on such Expansion Space no later than two (2) calendar
months after the exercise of the Expansion Option. If the Expansion Option is
exercised after December 31, 2011, then the $25 per rentable square foot
improvement allowance shall be reduced monthly based upon the proportion of time
remaining then left in the Term.
     2. Procedure for Acceptance. If Tenant wishes to exercise the Expansion
Option, Tenant shall deliver written notice to Landlord (a “Expansion Space
Acceptance Notice{xe “First Offer Notice”}”) of Tenant’s exercise of the
Expansion Option prior to the Expansion Option Deadline. If Tenant does not
timely exercise the Expansion Option, then the Expansion Option as set forth in
this exhibit shall terminate as to all of the Expansion Space.
     3. Construction in Expansion Space. The construction of any improvements in
the Expansion Space shall comply with the terms of the Lease.
     4. Term Coterminous. The Term with respect to the Expansion Space shall be
coterminous with the Term with respect to the Premises.
     5. Superior Right Holders. Notwithstanding the foregoing, the Expansion
Option shall commence only following the expiration or earlier termination of
the existing leases (including renewals, regardless of whether or not such
renewals are pursuant to renewal options) of the Expansion Space, and the
Expansion Option shall be subordinate to all tenants and subtenants (and the
rights of all tenants and subtenants under leases of the Expansion Space)
existing as of the date hereof, and all rights of other tenants of the Project,
which rights relate to the Expansion Space and which rights are set forth in
leases of space in the Project existing as of the date hereof, each including
any renewal, extension, expansion, first offer, first negotiation and other
similar rights, regardless of whether such rights are executed strictly in
accordance with their respective terms or pursuant to lease amendments or new
leases (all such tenants under existing leases of the Expansion Space and other
tenants of the Project, collectively, the “Superior Right Holders{xe “Superior
Right Holders”}”).

 



--------------------------------------------------------------------------------



 



     6. Occupancy of Premises. The Expansion Option may only be exercised while
Tenant is occupying the entire Premises, and at Landlord’s election any delivery
of a Expansion Space Acceptance Notice during any period of time in which Tenant
is not occupying the entire Premises shall be null and void and of no effect.
     7. Tenant’s Default. Notwithstanding the foregoing, (a) Tenant shall have
no right to exercise the Expansion Option at any time in which an event exists
which, with notice or lapse of time or both, would constitute a default under
this Lease, and any exercise during such period of time shall be null and void
and of no effect, (b) if a default occurs under the Lease prior to Tenant’s
exercise of the Expansion Option (in accordance with Section 2 hereof), the
Expansion Option shall automatically become null and void, and (c) if after
Tenant’s exercise of the Expansion Option (in accordance with Section 2 hereof)
but before the commencement of the term with respect to the Expansion Space an
event exists which, with notice or lapse of time or both, would constitute a
default under the Lease, then Landlord may elect, but is not obligated, by
written notice given to Tenant to cancel and declare null and void Tenant’s
exercise of the Expansion Option. If Landlord does not cancel Tenant’s exercise
of the Expansion Option, Tenant shall cure the default within the period of time
specified in the Lease.
     8. No Expansion Option After Sublease or Assignment. The Expansion Option
is personal to the originally named Tenant in the Lease or Lease amendment to
which this exhibit is attached. If an assignment or sublease occurs, the
Expansion Option shall be deemed null and void and neither Tenant nor any
transferee shall have the right to exercise the Expansion Option. This condition
may be waived by Landlord at its sole discretion and may not be used by Tenant
as a means to negate the effectiveness of Tenant’s exercise of the Expansion
Option.
     9. Other Terms of Lease Apply. Except for the specific terms applicable to
the Expansion Space, all other terms and conditions of the Lease shall apply to
the Expansion Space.
     10. Amendment to Lease. Subject to the terms of this Exhibit, promptly
after Tenant’s exercise of the Expansion Option, Landlord shall deliver to
Tenant an amendment to the Lease to reflect the addition of the applicable
Expansion Space. Within 10 days thereafter, Tenant shall execute and return the
amendment. If Tenant fails to return the amendment within such 10 day period, at
Landlord’s written election, Tenant’s rights under this Exhibit shall be deemed
terminated and Tenant shall have no further right to the Expansion Space.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SECOND EXPANSION OPTION
     Subject to and subordinate to any and all rights, including without
limitation, renewal rights, expansion rights, rights of first refusal and rights
of first offer, under any existing lease demising premises in the Building,
including but not limited to the pre-existing right of first offer rights of
tenant Morgan Stanley Smith Barney Financing LLC (or its successor), Tenant
shall have the expansion option (the “Second Expansion Option”) to lease any
then available space in the Building (collectively, the “Expansion Space”), in
accordance with and subject to each of the following terms and conditions:
     1. Second Expansion Option Deadline. On or before the expiration of the
initial Lease Term, Tenant shall have the option to expand the Premises to
include the Expansion Space or any portion thereof on the Rent rate plus $2.00
per rentable square foot then in effect and terms and conditions of this Lease
(the “Expansion Space Terms”) except (a) the Lease Term for the Expansion Space
shall commence ten (10) days following Landlord’s receipt of the Expansion Space
Acceptance Notice (defined below), and (b) all allowances, concessions, security
deposits and similar terms for the Expansion Space shall be proportionally
adjusted by Landlord in Landlord’s discretion, provided that no Superior Right
Holder (hereinafter defined) wishes to lease the Expansion Space, except that
notwithstanding the foregoing,
     2. Procedure for Acceptance. If Tenant wishes to exercise the Second
Expansion Option, Tenant shall deliver written notice to Landlord (a “Expansion
Space Acceptance Notice”) of Tenant’s exercise of the Second Expansion Option
prior to the Second Expansion Option Deadline. If Tenant does not timely
exercise the Second Expansion Option, then the Second Expansion Option as set
forth in this exhibit shall terminate as to all of the Expansion Space.
     3. Construction in Expansion Space. The construction of any improvements in
the Expansion Space shall comply with the terms of the Lease.
     4. Term. The Term with respect to the Expansion Space can be for any length
of term which is mutually-agreeable to Landlord and Tenant, but no less than
three (3) full months.
     5. Superior Right Holders. Notwithstanding the foregoing, the Second
Expansion Option shall commence only following the expiration or earlier
termination of the existing leases (including renewals, regardless of whether or
not such renewals are pursuant to renewal options) of the Expansion Space, and
the Second Expansion Option shall be subordinate to all tenants and subtenants
(and the rights of all tenants and subtenants under leases of the Expansion
Space) existing as of the date hereof, and all rights of other tenants of the
Project, which rights relate to the Expansion Space and which rights are set
forth in leases of space in the Project existing as of the date hereof, each
including any renewal, extension, expansion, first offer, first negotiation and
other similar rights, regardless of whether such rights are executed strictly in
accordance with their respective terms or pursuant to lease amendments or new
leases (all such tenants under existing leases of the Expansion Space and other
tenants of the Project, collectively, the “Superior Right Holders{xe “Superior
Right Holders”}”).
     6. Occupancy of Premises. The Second Expansion Option may only be exercised
while Tenant is occupying the entire Premises, and at Landlord’s election any
delivery of a Expansion Space Acceptance Notice during any period of time in
which Tenant is not occupying the entire Premises shall be null and void and of
no effect.

 



--------------------------------------------------------------------------------



 



     7. Tenant’s Default. Notwithstanding the foregoing, (a) Tenant shall have
no right to exercise the Second Expansion Option at any time in which an event
exists which, with notice or lapse of time or both, would constitute a default
under this Lease, and any exercise during such period of time shall be null and
void and of no effect, (b) if a default occurs under the Lease prior to Tenant’s
exercise of the Second Expansion Option (in accordance with Section 2 hereof),
the Second Expansion Option shall automatically become null and void, and (c) if
after Tenant’s exercise of the Second Expansion Option (in accordance with
Section 2 hereof) but before the commencement of the term with respect to the
Expansion Space an event exists which, with notice or lapse of time or both,
would constitute a default under the Lease, then Landlord may elect, but is not
obligated, by written notice given to Tenant to cancel and declare null and void
Tenant’s exercise of the Second Expansion Option. If Landlord does not cancel
Tenant’s exercise of the Second Expansion Option, Tenant shall cure the default
within the period of time specified in the Lease.
     8. No Expansion Option After Sublease or Assignment. The Second Expansion
Option is personal to the originally named Tenant in the Lease or Lease
amendment to which this exhibit is attached. If an assignment or sublease
occurs, the Second Expansion Option shall be deemed null and void and neither
Tenant nor any transferee shall have the right to exercise the Second Expansion
Option. This condition may be waived by Landlord at its sole discretion and may
not be used by Tenant as a means to negate the effectiveness of Tenant’s
exercise of the Second Expansion Option.
     9. Other Terms of Lease Apply. Except for the specific terms applicable to
the Expansion Space, all other terms and conditions of the Lease shall apply to
the Expansion Space.
     10. Amendment to Lease. Subject to the terms of this Exhibit, promptly
after Tenant’s exercise of the Second Expansion Option, Landlord shall deliver
to Tenant an amendment to the Lease to reflect the addition of the applicable
Expansion Space. Within 10 days thereafter, Tenant shall execute and return the
amendment. If Tenant fails to return the amendment within such 10 day period, at
Landlord’s written election, Tenant’s rights under this Exhibit shall be deemed
terminated and Tenant shall have no further right to the Expansion Space.

 